 

Exhibit 10.28

 

 

 

Office Lease

 

CELEBRATION OFFICE CENTER II

1170 CELEBRATION BOULEVARD

CELEBRATION, FLORIDA

 

 

 

Between

 

 

BRE/COH FL LLC, a Delaware limited liability company

 

as Landlord,

 

 

and

 

KEMPHARM, INC., a Delaware corporation

 

as Tenant

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

OFFICE LEASE

 

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between BRE/COH FL LLC, a Delaware limited liability company
(“Landlord”), and KEMPHARM, INC., a Delaware corporation (“Tenant”). The
following exhibits are incorporated herein and made a part hereof: Exhibit A
(Outline of Premises); Exhibit B (Work Letter); Exhibit C (Form of Confirmation
Letter); Exhibit D (Rules and Regulations); Exhibit E (Additional Provisions);
and Exhibit F (Potential Offering Space).

 

1     BASIC LEASE INFORMATION

 

1.1Date:

November 3, 2014

1.2Premises.

 

1.2.1“Building”:

1170 Celebration Boulevard, Celebration, Florida, commonly known as Celebration
Office Center II.

1.2.2“Premises”:

Subject to Section 2.1.1, 3,221 rentable square feet of space located on the
first floor of the Building and commonly known as Suite 103, the outline and
location of which is set forth in Exhibit A. If the Premises include any floor
in its entirety, all corridors and restroom facilities located on such floor
shall be considered part of the Premises.

1.2.3“Property”:

The Building, the parcel(s) of land upon which it is located, and, at Landlord’s
discretion, any parking facilities and other improvements serving the Building
and the parcel(s) of land upon which such parking facilities and other
improvements are located. 

1.2.4“Project”:

The Property or, at Landlord’s discretion, any project containing the Property
and any other land, buildings or other improvements.

1.3Term

 

1.3.1Term:

The term of this Lease (the “Term”) shall commence on the Commencement Date and
end on the Expiration Date (or any earlier date on which this Lease is
terminated as provided herein).

1.3.2“Commencement Date”:

The earlier of (i) the first date on which Tenant conducts business in the
Premises, or (ii) the date referenced in Section 1.1 above; provided, however,
that if Landlord fails to deliver the Premises to Tenant pursuant to this Lease
on or before the date described in the preceding clause (ii) as a result of any
holdover or unlawful possession by another party, the Commencement Date shall be
the date on which Landlord delivers possession of the Premises to Tenant
pursuant to this Lease free from occupancy by any party.

1.3.3“Expiration Date”:

The last day of the 36th full calendar month commencing on or after the
Commencement Date.

 

 

--------------------------------------------------------------------------------

 

 

1.4“Base Rent”:

   


Period During
Term

Annual Base Rent Per Rentable Square Foot

Monthly Base Rent Per Rentable Square Foot (rounded to the nearest 100th of a
dollar)

Monthly
Installment
of Base Rent

 

Commencement Date through last day of 12th full calendar month of Term

$23.00

$1.92

$6,173.58

 

13th through 24th full calendar months of Term

$23.69

$1.97

$6,358.79

 

25th full calendar month of Term through Expiration Date

$24.40

$2.03

$6,549.37

 

 

1.5“Base Year” for Expenses:


Calendar year 2014.

“Base Year” for Taxes:


Calendar year 2014.

1.6“Tenant’s Share”:

4.0043% (based upon a total of 80,439 rentable square feet in the Building),
subject to Section 2.1.1.

1.7“Permitted Use”:

General office use consistent with a first-class office building.

1.8.“Security Deposit”:

$24,694.32, as more particularly described in Section 21.

Prepaid Base Rent:

$6,173.58, as more particularly described in Section 3.

1.9Parking:

 

16 unreserved parking spaces, at the rate of $0 per space per month, as such
rate may be adjusted from time to time to reflect Landlord’s then current rates.

1.10Address of Tenant:

Before the Commencement Date:

 

2656 Crosspark Road

Suite 100

Coralville, IA 52241

From and after the Commencement Date: the Premises.

 

--------------------------------------------------------------------------------

 

 

 

1.11Address of Landlord:

 

BRE/COH FL LLC

c/o Equity Office

2311 Cedar Springs, Suite 300

Dallas, Texas 75201

Attn: Rob Shults

 

with copies to:

 

BRE/COH FL LLC

c/o Equity Office 

2655 Campus Drive, Suite 100

San Mateo, California 94403

Attn: Managing Counsel

 

and

 

BRE/COH FL LLC

c/o Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, Illinois 60606

Attn: Lease Administration

1.12Broker(s):

Century 21- Metro Lifestyles (“Tenant’s Broker”), representing Tenant, and Jones
Lang LaSalle (“Landlord’s Broker”), representing Landlord.

 

1.13Building HVAC Hours and Holidays:

 

 

“Building HVAC Hours” means 8:00 a.m. to 6:00 p.m., Monday through Friday and
8:00 a.m. to 1:00 p.m. on Saturday, excluding the day of observation of New
Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day, and, at Landlord’s discretion, any other
locally or nationally recognized holiday that is observed by other buildings
comparable to and in the vicinity of the Building (collectively, “Holidays”).

 

1.14“Transfer Radius”:

None.

1.15“Tenant Improvements”:

Defined in Exhibit B, if any.

1.16“Guarantor”:

None.

 

2     PREMISES AND COMMON AREAS.

 

2.1     The Premises.

 

2.1.1     Subject to the terms hereof, Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6; provided, however, that Landlord may from time to time re-measure
the Premises and/or the Building in accordance with any generally accepted
measurement standards selected by Landlord and adjust Tenant’s Share based on
such re-measurement; provided further, however, that any such re-measurement
shall not affect the amount of Base Rent payable for, or the amount of any
tenant allowance applicable to, the initial Term. At any time Landlord may
deliver to Tenant a notice substantially in the form of Exhibit C, as a
confirmation of the information set forth therein. Tenant shall execute and
return (or, by notice to Landlord, reasonably object to) such notice within
five (5) days after receiving it, and if Tenant fails to do so, Tenant shall be
deemed to have executed and returned it without exception.

 

2.1.2     Except as expressly provided herein, the Premises are accepted by
Tenant in their configuration and condition existing on the date hereof (or in
such other configuration and condition as any existing tenant of the Premises
may cause to exist in accordance with its lease), without any obligation of
Landlord to perform or pay for any alterations to the Premises, and without any
representation or warranty regarding the configuration or condition of the
Premises, the Building or the Project or their suitability for Tenant’s
business.

 

 

--------------------------------------------------------------------------------

 

 

2.2     Common Areas. Tenant may use, in common with Landlord and other parties
and subject to the Rules and Regulations (defined in Exhibit D), any portions of
the Property that are designated from time to time by Landlord for such use (the
“Common Areas”).

 

3     RENT. Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction, at the place Landlord may designate from time
to time, in money of the United States of America that, at the time of payment,
is legal tender for the payment of all obligations. As used herein, “Additional
Rent” means all amounts, other than Base Rent, that Tenant is required to pay
Landlord hereunder. Monthly payments of Base Rent and monthly payments of
Additional Rent for Expenses (defined in Section 4.2.2), Taxes (defined in
Section 4.2.3) and parking (collectively, “Monthly Rent”) shall be paid in
advance on or before the first day of each calendar month during the Term;
provided, however, that the installment of Base Rent for the first full calendar
month for which Base Rent is payable hereunder shall be paid upon Tenant’s
execution and delivery hereof. Except as otherwise provided herein, all other
items of Additional Rent shall be paid within 30 days after Landlord’s request
for payment. Rent for any partial calendar month shall be prorated based on the
actual number of days in such month. Without limiting Landlord’s other rights or
remedies, (a) if any installment of Rent is not received by Landlord or its
designee within five (5) business days after its due date, Tenant shall pay
Landlord a late charge equal to 5% of the overdue amount; and (b) any Rent that
is not paid within 10 days after its due date shall bear interest, from its due
date until paid, at the lesser of 18% per annum or the highest rate permitted by
Law (defined in Section 5). Tenant’s covenant to pay Rent is independent of
every other covenant herein.

 

4     EXPENSES AND TAXES.

 

4.1     General Terms. In addition to Base Rent, Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of (a) Tenant’s Share of any amount (the “Expense Excess”) by
which Expenses for such Expense Year exceed Expenses for the Base Year, plus
(b) Tenant’s Share of any amount (the “Tax Excess”) by which Taxes for such
Expense Year exceed Taxes for the Base Year. No decrease in Expenses or Taxes
for any Expense Year below the corresponding amount for the Base Year shall
entitle Tenant to any decrease in Base Rent or any credit against amounts due
hereunder. Tenant’s Share of the Expense Excess and Tenant’s Share of the Tax
Excess for any partial Expense Year shall be prorated based on the number of
days in such Expense Year.

 

4.2     Definitions. As used herein, the following terms have the following
meanings:

 

4.2.1     “Expense Year” means each calendar year (other than the Base Year and
any preceding calendar year) in which any portion of the Term occurs.

 

4.2.2     “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during the Base Year or any Expense Year because of or in connection
with the ownership, management, maintenance, security, repair, replacement,
restoration or operation of the Property. Landlord shall act in a reasonable
manner in incurring Expenses. Expenses shall include (i) the cost of supplying
all utilities, the cost of operating, repairing, maintaining and renovating the
utility, telephone, mechanical, sanitary, storm-drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections, the cost of
contesting any Laws that may affect Expenses, and the costs of complying with
any governmentally-mandated transportation-management or similar program;
(iii) the cost of all insurance premiums and deductibles; (iv) the cost of
landscaping and relamping; (v) the cost of parking-area operation, repair,
restoration, and maintenance; (vi) a management fee in the amount (which is
hereby acknowledged to be reasonable) of 3% of gross annual receipts from the
Building (excluding the management fee), together with other fees and costs,
including consulting fees, legal fees and accounting fees, of all contractors
and consultants in connection with the management, operation, maintenance and
repair of the Property; (vii) payments under any equipment-rental agreements and
the fair rental value of any management office space; (viii) wages, salaries and
other compensation, expenses and benefits, including taxes levied thereon, of
all persons engaged in the operation, maintenance and security of the Property,
and costs of training, uniforms, and employee enrichment for such persons;
(ix) the costs of operation, repair, maintenance and replacement of all systems
and equipment (and components thereof) of the Property; (x) the cost of
janitorial, alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in Common Areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing; (xi) rental
or acquisition costs of supplies, tools, equipment, materials and personal
property used in the maintenance, operation and repair of the Property;
(xii) the cost of capital improvements or any other items that are (A) intended
to effect economies in the operation or maintenance of the Property, reduce
current or future Expenses, enhance the safety or security of the Property or
its occupants, or enhance the environmental sustainability of the Property’s
operations, (B) replacements or modifications of the nonstructural portions of
the Base Building (defined in Section 7) or Common Areas that are required to
keep the Base Building or Common Areas in good condition, or (C) required under
any Law; (xiii) the cost of tenant-relation programs reasonably established by
Landlord; and (xiv) payments under any existing or future reciprocal easement
agreement, transportation management agreement, cost-sharing agreement or other
covenant, condition, restriction or similar instrument affecting the Property.

 

 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be included in Expenses only if paid or accrued after
the Base Year and shall be amortized (including actual or imputed interest on
the amortized cost) over such period of time as Landlord shall reasonably
determine); (b) depreciation; (c) principal payments of mortgage or other
non-operating debts of Landlord; (d) costs of repairs to the extent Landlord is
reimbursed by insurance or condemnation proceeds; (e) except as provided in
clause (xiii) above, costs of leasing space in the Building, including brokerage
commissions, lease concessions, rental abatements and construction allowances
granted to specific tenants; (f) costs of selling, financing or refinancing the
Building; (g) fines, penalties or interest resulting from late payment of Taxes
or Expenses; (h) organizational expenses of creating or operating the entity
that constitutes Landlord; or (i) damages paid to Tenant hereunder or to other
tenants of the Building under their respective leases.

 

If, during any portion of the Base Year or any Expense Year, the Building is not
95% occupied (or a service provided by Landlord to tenants of the Building
generally is not provided by Landlord to a tenant that provides such service
itself, or any tenant of the Building is entitled to free rent, rent abatement
or the like), Expenses for such year shall be determined as if the Building had
been 95% occupied (and all services provided by Landlord to tenants of the
Building generally had been provided by Landlord to all tenants, and no tenant
of the Building had been entitled to free rent, rent abatement or the like)
during such portion of such year. If insurance, security or utility costs for
any Expense Year are less than insurance, security or utility costs,
respectively, for the Base Year, then, for purposes of determining Expenses for
such Expense Year, such costs for such Expense Year shall be deemed to be
increased so as to be equal to such corresponding costs for the Base Year.
Notwithstanding any contrary provision hereof, Expenses for the Base Year shall
exclude (a) any market-wide cost increases resulting from extraordinary
circumstances, including Force Majeure (defined in Section 25.2), boycotts,
strikes, conservation surcharges, embargoes or shortages, and (b) at Landlord’s
option, the cost of any repair or replacement that Landlord reasonably expects
will not recur on an annual or more frequent basis.

 

4.2.3     “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during the Base Year or any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing or operation of the Property.
Taxes shall include (a) real estate taxes; (b) general and special assessments;
(c) transit taxes; (d) leasehold taxes; (e) personal property taxes imposed upon
the fixtures, machinery, equipment, apparatus, systems, appurtenances, furniture
and other personal property used in connection with the Property; (f) any tax on
the rent, right to rent or other income from any portion of the Property or as
against the business of leasing any portion of the Property; and (g) any
assessment, tax, fee, levy or charge imposed by any governmental agency, or by
any non-governmental entity pursuant to any private cost-sharing agreement, in
order to fund the provision or enhancement of any fire-protection, street-,
sidewalk- or road-maintenance, refuse-removal or other service that is normally
provided by governmental agencies to property owners or occupants without charge
(other than through real property taxes). Any costs and expenses (including
reasonable attorneys’ and consultants’ fees) incurred in attempting to protest,
reduce or minimize Taxes shall be included in Taxes for the year in which they
are incurred. Notwithstanding any contrary provision hereof, Taxes shall be
determined without regard to any “green building” credit and shall exclude
(i) all excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent (x) applicable to Landlord’s general or net income
(as opposed to rents, receipts or income attributable to operations at the
Property), or (y) measured solely by the square footage, rent, fees, services,
tenant allowances or similar amounts, rights or obligations described or
provided in or under any particular lease, license or similar agreement or
transaction at the Building; (ii) any Expenses, and (iii) any items required to
be paid or reimbursed by Tenant under Section 4.5.

 

4.3     Allocation. Landlord, in its reasonable discretion, may equitably
allocate Expenses among office, retail or other portions or occupants of the
Property. If Landlord incurs Expenses or Taxes for the Property together with
another property, Landlord, in its reasonable discretion, shall equitably
allocate such shared amounts between the Property and such other property.

 

4.4     Calculation and Payment of Expense Excess and Tax Excess.

 

4.4.1     Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord
shall endeavor to give to Tenant, after the end of each Expense Year, a
statement (the “Statement”) setting forth the actual Expenses, Taxes, Expense
Excess and Tax Excess for such Expense Year. If the amount paid by Tenant for
such Expense Year pursuant to Section 4.4.2 is less or more than the sum of
Tenant’s Share of the actual Expense Excess plus Tenant’s Share of the actual
Tax Excess (as such amounts are set forth in such Statement), Tenant shall pay
Landlord the amount of such underpayment, or receive a credit in the amount of
such overpayment, with or against the Rent then or next due hereunder; provided,
however, that if this Lease has expired or terminated and Tenant has vacated the
Premises, Tenant shall pay Landlord the amount of such underpayment, or Landlord
shall pay Tenant the amount of such overpayment (less any Rent due), within
30 days after delivery of such Statement. Any failure of Landlord to timely
deliver the Statement for any Expense Year shall not diminish either party’s
rights under this Section 4.

 

 

--------------------------------------------------------------------------------

 

 

4.4.2     Statement of Estimated Expenses and Taxes. Landlord shall endeavor to
give to Tenant, for each Expense Year, a statement (the “Estimate Statement”)
setting forth Landlord’s reasonable estimates of the Expenses, Taxes, Expense
Excess (the “Estimated Expense Excess”) and Tax Excess (the “Estimated Tax
Excess”) for such Expense Year. Upon receiving an Estimate Statement, Tenant
shall pay, with its next installment of Base Rent, an amount equal to the excess
of (a) the amount obtained by multiplying (i) the sum of Tenant’s Share of the
Estimated Expense Excess plus Tenant’s Share of the Estimated Tax Excess (as
such amounts are set forth in such Estimate Statement), by (ii) a fraction, the
numerator of which is the number of months that have elapsed in the applicable
Expense Year (including the month of such payment) and the denominator of which
is 12, over (b) any amount previously paid by Tenant for such Expense Year
pursuant to this Section 4.4.2. Until Landlord delivers a new Estimate Statement
(which Landlord may do at any time), Tenant shall pay monthly, with the monthly
Base Rent installments, an amount equal to one-twelfth (1/12) of the sum of
Tenant’s Share of the Estimated Expense Excess plus Tenant’s Share of the
Estimated Tax Excess, as such amounts are set forth in the previous Estimate
Statement. Any failure of Landlord to timely deliver any Estimate Statement
shall not diminish Landlord’s rights to receive payments and revise any previous
Estimate Statement under this Section 4.

 

4.4.3     Retroactive Adjustment of Taxes. Notwithstanding any contrary
provision hereof, if, after Landlord’s delivery of any Statement, an increase or
decrease in Taxes occurs for the applicable Expense Year or for the Base Year
(whether by reason of reassessment, error, or otherwise), Taxes for such Expense
Year or the Base Year, as the case may be, and the Tax Excess for such Expense
Year shall be retroactively adjusted. If, as a result of such adjustment, it is
determined that Tenant has under- or overpaid Tenant’s Share of such Tax Excess,
Tenant shall pay Landlord the amount of such underpayment, or receive a credit
in the amount of such overpayment, with or against the Rent then or next due
hereunder; provided, however, that if this Lease has expired or terminated and
Tenant has vacated the Premises, Tenant shall pay Landlord the amount of such
underpayment, or Landlord shall pay Tenant the amount of such overpayment (less
any Rent due), within 30 days after such adjustment is made.

 

4.5     Charges for Which Tenant Is Directly Responsible. Tenant shall pay,
10 days before delinquency, any taxes levied against Tenant’s equipment,
furniture, fixtures and other personal property located in or about the
Premises. If any such taxes are levied against Landlord or its property (or if
the assessed value of Landlord’s property is increased by the inclusion therein
of a value placed upon such equipment, furniture, fixtures or other personal
property of Tenant), Landlord may pay such taxes (or such increased assessment)
regardless of their (or its) validity, in which event Tenant, upon demand, shall
repay to Landlord the amount so paid. If the Leasehold Improvements (defined in
Section 7.1) are assessed for real property tax purposes at a valuation higher
than the valuation at which tenant improvements conforming to Landlord’s
“building standard” in other space in the Building are assessed, the Taxes
levied against Landlord or the Property by reason of such excess assessed
valuation shall be deemed taxes levied against Tenant’s personal property for
purposes of this Section 4.5. Notwithstanding any contrary provision hereof,
Tenant shall pay 10 days before delinquency (or reimburse to Landlord upon
demand, if the same is required by Law to be paid by Landlord): (i) any rent
tax, sales tax, service tax, transfer tax, value added tax, use tax, business
tax, gross income tax, gross receipts tax, or other tax, assessment, fee, levy
or charge measured solely by the square footage, Rent, services, tenant
allowances or similar amounts, rights or obligations described or provided in or
under this Lease; and (ii) any taxes assessed upon the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of any portion of the Property.

 

4.6     Books and Records. Within 60 days after receiving any Statement (the
“Review Notice Period”), Tenant may give Landlord notice (“Review Notice”)
stating that Tenant elects to review Landlord’s calculation of the Expense
Excess and/or Tax Excess for the Expense Year to which such Statement applies
and identifying with reasonable specificity the records of Landlord reasonably
relating to such matters that Tenant desires to review. Within a reasonable time
after receiving a timely Review Notice (and, at Landlord’s option, an executed
confidentiality agreement as described below), Landlord shall deliver to Tenant,
or make available for inspection at a location reasonably designated by
Landlord, copies of such records. Within 60 days after such records are made
available to Tenant (the “Objection Period”), Tenant may deliver to Landlord
notice (an “Objection Notice”) stating with reasonable specificity any
objections to the Statement, in which event Landlord and Tenant shall work
together in good faith to resolve Tenant’s objections. Tenant may not deliver
more than one Review Notice or more than one Objection Notice with respect to
any Expense Year. If Tenant fails to give Landlord a Review Notice before the
expiration of the Review Notice Period or fails to give Landlord an Objection
Notice before the expiration of the Objection Period, Tenant shall be deemed to
have approved the Statement. Notwithstanding any contrary provision hereof,
Landlord shall not be required to deliver or make available to Tenant records
relating to the Base Year, and Tenant may not object to Expenses or Taxes for
the Base Year, other than in connection with the first review for an Expense
Year performed by Tenant pursuant to this Section 4.6. If Tenant retains an
agent to review Landlord’s records, the agent must be with a CPA firm licensed
to do business in the State of Florida and its fees shall not be contingent, in
whole or in part, upon the outcome of the review. Tenant shall be responsible
for all costs of such review. The records and any related information obtained
from Landlord shall be treated as confidential, and as applicable only to the
Premises, by Tenant, its auditors, consultants, and any other parties reviewing
the same on behalf of Tenant (collectively, “Tenant’s Auditors”). Before making
any records available for review, Landlord may require Tenant and Tenant’s
Auditors to execute a reasonable confidentiality agreement, in which event
Tenant shall cause the same to be executed and delivered to Landlord within
30 days after receiving it from Landlord, and if Tenant fails to do so, the
Objection Period shall be reduced by one day for each day by which such
execution and delivery follows the expiration of such 30-day period.
Notwithstanding any contrary provision hereof, Tenant may not examine Landlord’s
records or dispute any Statement if any Rent remains unpaid past its due date.
If, for any Expense Year, Landlord and Tenant determine that the sum of Tenant’s
Share of the actual Expense Excess plus Tenant’s Share of the actual Tax Excess
is less or more than the amount reported, Tenant shall receive a credit in the
amount of its overpayment against Rent then or next due hereunder, or pay
Landlord the amount of its underpayment with the Rent next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Landlord shall pay Tenant the amount of its overpayment
(less any Rent due), or Tenant shall pay Landlord the amount of its
underpayment, within 30 days after such determination.

 

 

--------------------------------------------------------------------------------

 

 

5     USE; COMPLIANCE WITH LAWS. Tenant shall not (a) use the Premises for any
purpose other than the Permitted Use, or (b) do anything in or about the
Premises that violates any of the Rules and Regulations, damages the reputation
of the Project, interferes with, injures or annoys other occupants of the
Building, or constitutes a nuisance. Tenant, at its expense, shall comply with
all Laws relating to (i) the operation of its business at the Project, (ii) the
use, condition, configuration or occupancy of the Premises, or (iii) the
Building systems located in or exclusively serving the Premises. If, in order to
comply with any such Law, Tenant must obtain or deliver any permit, certificate
or other document evidencing such compliance, Tenant shall provide a copy of
such document to Landlord promptly after obtaining or delivering it. If a change
to any Common Area, the Building structure, or any Building system located
outside of and not exclusively serving the Premises becomes required under Law
(or if any such requirement is enforced) as a result of any Tenant-Insured
Improvement (defined in Section 10.2.2), the installation of any trade fixture,
or any particular use of the Premises (as distinguished from general office
use), then Tenant, upon demand, shall (x) at Landlord’s option, either make such
change at Tenant’s cost or pay Landlord the cost of making such change, and
(y) pay Landlord a coordination fee equal to 10% of the cost of such change. As
used herein, “Law” means any existing or future law, ordinance, regulation or
requirement of any governmental authority having jurisdiction over the Project
or the parties.

 

6     SERVICES.

 

6.1     Standard Services. Landlord shall provide the following services on all
days (unless otherwise stated below): (a) subject to limitations imposed by Law,
customary heating, ventilation and air conditioning (“HVAC”) in season during
Building HVAC Hours; (b) electricity supplied by the applicable public utility,
stubbed to the Premises; (c) water supplied by the applicable public utility
(i) for use in lavatories and any drinking facilities located in Common Areas
within the Building, and (ii) stubbed to the Building core for use in any
plumbing fixtures located in the Premises; (d) janitorial services to the
Premises, except on weekends and Holidays; and (e) elevator service (subject to
scheduling by Landlord, and payment of Landlord’s standard usage fee, for any
freight service).

 

6.2     Above-Standard Use. Landlord shall provide HVAC service outside Building
HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord such
hourly cost per zone as Landlord may require; provided that Landlord shall not
charge for service on Saturdays between 9:00 a.m. and 1:00 p.m. so long as
Tenant provides the prior notice required by Landlord from time to time. Tenant
shall not, without Landlord’s prior consent, use equipment that may affect the
temperature maintained by the air conditioning system or consume
above-Building-standard amounts of any water furnished for the Premises by
Landlord pursuant to Section 6.1. If Tenant’s consumption of electricity or
water exceeds the rate Landlord reasonably deems to be standard for the
Building, Tenant shall pay Landlord, upon billing, the cost of such excess
consumption, including any costs of installing, operating and maintaining any
equipment that is installed in order to supply or measure such excess
electricity or water. For purposes of the preceding sentence, any consumption of
electricity in a computer server room shall be deemed to exceed the standard
rate for the Building. The connected electrical load of Tenant’s incidental-use
equipment shall not exceed the Building-standard electrical design load, and
Tenant’s electrical usage shall not exceed the capacity of the feeders to the
Project or the risers or wiring installation.

 

 

--------------------------------------------------------------------------------

 

 

6.3     Interruption. Subject to Section 11, any failure to furnish, delay in
furnishing, or diminution in the quality or quantity of any service resulting
from any application of Law, failure of equipment, performance of maintenance,
repairs, improvements or alterations, utility interruption, or event of Force
Majeure (each, a “Service Interruption”) shall not render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder. Notwithstanding the foregoing, if all or a material portion of the
Premises is made untenantable or inaccessible for more than five (5) consecutive
business days after notice from Tenant to Landlord by a Service Interruption
that does not result from a Casualty (defined in Section 11) and that Landlord
can correct through reasonable efforts, then, as Tenant’s sole remedy, Monthly
Rent shall abate for the period beginning on the day immediately following such
5-business-day period and ending on the day such Service Interruption ends, but
only in proportion to the percentage of the rentable square footage of the
Premises made untenantable or inaccessible.

 

7     REPAIRS AND ALTERATIONS.

 

7.1     Repairs. Subject to Section 11, Tenant, at its expense, shall perform
all maintenance and repairs (including replacements) to the Premises, and keep
the Premises in as good condition and repair as existed when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, except for
reasonable wear and tear and repairs that are Landlord’s express responsibility
hereunder. Tenant’s maintenance and repair obligations shall include (a) all
leasehold improvements in the Premises, whenever and by whomever installed or
paid for, including any Tenant Improvements, any Alterations (defined in
Section 7.2), and any leasehold improvements installed pursuant to any prior
lease, but excluding the Base Building (the “Leasehold Improvements”); (b) all
supplemental heating, ventilation and air conditioning units, kitchens
(including hot water heaters, dishwashers, garbage disposals, insta-hot
dispensers, and plumbing) and similar facilities exclusively serving Tenant,
whether located inside or outside of the Premises, and whenever and by whomever
installed or paid for; and (c) all Lines (defined in Section 23) and trade
fixtures. Notwithstanding the foregoing, Landlord may, at its option, perform
such maintenance and repairs on Tenant’s behalf, in which case Tenant shall pay
Landlord, upon demand, the cost of such work plus a coordination fee equal to
10% of such cost. Landlord shall perform all maintenance and repairs to (i) the
roof and exterior walls and windows of the Building, (ii) the Base Building, and
(iii) the Common Areas. As used herein, “Base Building” means the structural
portions of the Building, together with all mechanical (including HVAC),
electrical, plumbing and fire/life-safety systems serving the Building in
general, whether located inside or outside of the Premises.

 

7.2     Alterations. Tenant may not make any improvement, alteration, addition
or change to the Premises or to any mechanical, plumbing or HVAC facility or
other system serving the Premises (an “Alteration”) without Landlord’s prior
consent, which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld by Landlord.
Notwithstanding the foregoing, Landlord’s prior consent shall not be required
for any Alteration that is decorative only (e.g., carpet installation or
painting) and not visible from outside the Premises, provided that Landlord
receives 30 business days’ prior notice. For any Alteration, (a) Tenant, before
commencing work, shall deliver to Landlord, and obtain Landlord’s approval of,
plans and specifications; (b) Landlord, in its discretion, may require Tenant to
obtain security for performance satisfactory to Landlord; (c) Tenant shall
deliver to Landlord “as built” drawings (in CAD format, if requested by
Landlord), completion affidavits, full and final lien waivers, and all
governmental approvals; and (d) Tenant shall pay Landlord upon demand
(i) Landlord’s reasonable out-of-pocket expenses incurred in reviewing the work,
and (ii) a coordination fee equal to 10% of the cost of the work; provided,
however, that this clause (d) shall not apply to any Tenant Improvements.

 

7.3     Tenant Work. Before commencing any repair or Alteration (“Tenant Work”),
Tenant shall deliver to Landlord, and obtain Landlord’s approval of, (a) names
of contractors, subcontractors, mechanics, laborers and materialmen;
(b) evidence of contractors’ and subcontractors’ insurance; and (c) any required
governmental permits. Tenant shall perform all Tenant Work (i) in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord;
(ii) in compliance with any approved plans and specifications, all Laws, the
National Electric Code, and Landlord’s construction rules and regulations; and
(iii) in a manner that does not impair the Base Building. If, as a result of any
Tenant Work, Landlord becomes required under Law to perform any inspection, give
any notice, or cause such Tenant Work to be performed in any particular manner,
Tenant shall comply with such requirement and promptly provide Landlord with
reasonable documentation of such compliance. Landlord’s approval of Tenant’s
plans and specifications shall not relieve Tenant from any obligation under this
Section 7.3. In performing any Tenant Work, Tenant shall not use contractors,
services, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with any workforce or trades engaged in performing
other work or services at the Project.

 

 

--------------------------------------------------------------------------------

 

 

8     LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, if any Tenant-Insured Improvements are not, in Landlord’s
reasonable judgment, Building-standard, then before the expiration or earlier
termination hereof, Tenant shall, at Landlord’s election, either (a) at Tenant’s
expense, and except as otherwise notified by Landlord, remove such
Tenant-Insured Improvements, repair any resulting damage to the Premises or
Building, and restore the affected portion of the Premises to its configuration
and condition existing before the installation of such Tenant-Insured
Improvements (or, at Landlord’s election, to a Building-standard tenant-improved
configuration and condition as determined by Landlord), or (b) pay Landlord an
amount equal to the estimated cost of such work, as reasonably determined by
Landlord. If Tenant fails to timely perform any work required under clause (a)
of the preceding sentence, Landlord may perform such work at Tenant’s expense.

 

9     LIENS. Tenant shall keep the Project free from any lien arising out of any
work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid. The amount so paid, together with reasonable attorneys’ fees
and expenses, shall be reimbursed by Tenant upon demand. Tenant will notify
Landlord in writing at least 30 days prior to commencing any Alterations in
order to provide Landlord the opportunity to record and post notices of
non-responsibility or such other protective notices available to Landlord under
applicable Law.

 

NOTHING IN THIS LEASE SHALL BE DEEMED TO BE, OR CONSTRUED IN ANY WAY AS
CONSTITUTING, THE CONSENT TO OR REQUEST OF LANDLORD, EXPRESS OR IMPLIED, BY
INFERENCE OR OTHERWISE, ANY PERSON, FIRM, CORPORATION, OR OTHER ENTITY FOR THE
PERFORMANCE OF ANY LABOR OR THE FURNISHING OF ANY MATERIALS FOR ANY
CONSTRUCTION, REBUILDING, ALTERATION, OR REPAIR OF OR TO THE PREMISES, THE
BUILDING, THE PROPERTY, THE PROJECT, OR ANY PART THEREOF, OR AS GIVING TENANT
ANY RIGHT, POWER, OR AUTHORITY TO CONTRACT FOR OR PERMIT THE RENDERING OF ANY
SERVICES OR THE FURNISHING OF ANY MATERIALS THAT IN ANY WAY GIVE RISE TO THE
RIGHT TO FILE ANY LIEN AGAINST THE PREMISES, THE BUILDING, THE PROPERTY, THE
PROJECT, OR LANDLORD’S INTEREST THEREIN. TENANT SHALL NOTIFY ANY CONTRACTOR
PERFORMING ANY CONSTRUCTION WORK IN THE PREMISES OR AT THE PROPERTY ON BEHALF OF
TENANT THAT THIS LEASE SPECIFICALLY PROVIDES THAT THE INTERESTS OF LANDLORD IN
THE PREMISES, THE BUILDING, THE PROPERTY, AND THE PROJECT SHALL NOT BE SUBJECT
TO LIENS FOR IMPROVEMENTS MADE BY TENANT, AND NO MECHANIC’S LIEN OR OTHER LIEN
FOR ANY SUCH LABOR, SERVICES, MATERIALS, SUPPLIES, MACHINERY, FIXTURES, OR
EQUIPMENT SHALL ATTACH TO OR AFFECT THE ESTATE OR INTEREST OF LANDLORD IN AND TO
THE PREMISES, THE BUILDING, THE PROPERTY, THE PROJECT, OR ANY PORTION THEREOF.
IN ADDITION, LANDLORD SHALL HAVE THE RIGHT TO POST AND KEEP POSTED AT ALL TIMES
ON OR AT THE PREMISES OR PROPERTY ANY NOTICES THAT MAY BE REQUIRED OR ADVISABLE
FOR THE PROTECTION OF LANDLORD AND THE PREMISES, THE PROPERTY, THE PROJECT, OR
THE BUILDING, FROM ANY SUCH LIEN. TENANT AGREES TO PROMPTLY EXECUTE ANY SUCH
INSTRUMENTS IN RECORDABLE FORM AND IN ACCORDANCE WITH THE TERMS AND PROVISIONS
OF FLORIDA STATUTES, SECTION 713.10.

 

10     INDEMNIFICATION; INSURANCE.

 

10.1     Waiver and Indemnification. Tenant waives all claims against Landlord,
its Security Holders (defined in Section 17), Landlord’s managing agent(s),
their (direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by any
gross negligence, willful misconduct or breach of this Lease of or by any
Landlord Party, or (ii) any failure to prevent or control any criminal or
otherwise wrongful conduct by any third party or to apprehend any third party
who has engaged in such conduct. Tenant shall indemnify, defend, protect, and
hold the Landlord Parties harmless from any obligation, loss, claim, action,
liability, penalty, damage, cost or expense (including reasonable attorneys’ and
consultants’ fees and expenses) (each, a “Claim”) that is imposed or asserted by
any third party and arises from (a) any cause in, on or about the Premises, or
(b) occupancy of the Premises by, or any negligence, willful misconduct or
breach of this Lease of or by, Tenant, any party claiming by, through or under
Tenant, their (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees, agents, contractors,
licensees or invitees, except to the extent such Claim arises from any gross
negligence, willful misconduct or breach of this Lease of or by any Landlord
Party.

 

10.2     Tenant’s Insurance. Tenant shall maintain the following coverages in
the following amounts:

 

10.2.1     Commercial General Liability Insurance covering claims of bodily
injury, personal injury and property damage arising out of Tenant’s operations
and contractual liabilities, including coverage formerly known as broad form, on
an occurrence basis, with combined primary and excess/umbrella limits of
$3,000,000 each occurrence and $4,000,000 annual aggregate.

 

 

--------------------------------------------------------------------------------

 

 

10.2.2     Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant, and (ii) any Leasehold Improvements installed by or
for the benefit of Tenant, whether pursuant to this Lease or pursuant to any
prior lease or other agreement to which Tenant was a party (“Tenant-Insured
Improvements”). Such insurance shall be written on a special cause of loss form
for physical loss or damage, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance, and shall include coverage for damage or other loss caused by fire
or other peril, including vandalism and malicious mischief, theft, water damage
of any type, including sprinkler leakage, bursting or stoppage of pipes, and
explosion.

 

10.2.3     Workers’ Compensation statutory limits and Employers’ Liability
limits of $1,000,000.

 

10.3     Form of Policies. The minimum limits of insurance required to be
carried by Tenant shall not limit Tenant’s liability. Such insurance shall be
issued by an insurance company that has an A.M. Best rating of not less than
A-VIII and shall be in form and content reasonably acceptable to Landlord.
Tenant’s Commercial General Liability Insurance shall (a) name the Landlord
Parties and any other party designated by Landlord (“Additional Insured
Parties”) as additional insureds; and (b) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance. Landlord shall be designated as a loss
payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements. Tenant shall deliver to Landlord, on or before the Commencement
Date and at least 15 days before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 25”
(Certificate of Liability Insurance) and “ACORD 28” (Evidence of Commercial
Property Insurance) or the equivalent. Attached to the ACORD 25 (or equivalent)
there shall be an endorsement naming the Additional Insured Parties as
additional insureds, and attached to the ACORD 28 (or equivalent) there shall be
an endorsement designating Landlord as a loss payee with respect to Tenant’s
Property Insurance on any Tenant-Insured Improvements, and each such endorsement
shall be binding on Tenant’s insurance company. Upon Landlord’s request, Tenant
shall deliver to Landlord, in lieu of such certificates, copies of the policies
of insurance required to be carried under Section 10.2 showing that the
Additional Insured Parties are named as additional insureds and that Landlord is
designated as a loss payee with respect to Tenant’s Property Insurance on any
Tenant-Insured Improvements.

 

10.4     Subrogation. Each party waives, and shall cause its insurance carrier
to waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by the waiving party’s property insurance. For purposes of
this Section 10.4 only, (a) any deductible with respect to a party’s insurance
shall be deemed covered by, and recoverable by such party under, valid and
collectable policies of insurance, and (b) any contractor retained by Landlord
to install, maintain or monitor a fire or security alarm for the Building shall
be deemed an agent of Landlord.

 

10.5     Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
buildings comparable to and in the vicinity of the Building.

 

 

--------------------------------------------------------------------------------

 

 

11     CASUALTY DAMAGE. With reasonable promptness after discovering any damage
to the Premises (other than trade fixtures), or to any Common Area or Building
system necessary for access to or tenantability of the Premises, resulting from
any fire or other casualty (a “Casualty”), Landlord shall notify Tenant of
Landlord’s reasonable estimate of the time required to substantially complete
repair of such damage (the “Landlord Repairs”). If, according to such estimate,
the Landlord Repairs cannot be substantially completed within 270 days after the
date of Casualty, either party may terminate this Lease upon 60 days’ notice to
the other party delivered within 10 days after Landlord’s delivery of such
estimate. Within 90 days after discovering any damage to the Project resulting
from any Casualty, Landlord may, whether or not the Premises are affected,
terminate this Lease by notifying Tenant if (i) any Security Holder terminates
any ground lease or requires that any insurance proceeds be used to pay any
mortgage debt; (ii) any damage to Landlord’s property is not fully covered by
Landlord’s insurance policies; (iii) Landlord decides to rebuild the Building or
Common Areas so that it or they will be substantially different structurally or
architecturally; (iv) the damage occurs during the last 12 months of the Term;
or (v) any owner, other than Landlord, of any damaged portion of the Project
does not intend to repair such damage. If this Lease is not terminated pursuant
to this Section 11, Landlord shall promptly and diligently perform the Landlord
Repairs, subject to reasonable delays for insurance adjustment and other events
of Force Majeure. The Landlord Repairs shall restore the Premises (other than
trade fixtures) and any Common Area or Building system necessary for access to
or tenantability of the Premises to substantially the same condition that
existed when the Casualty occurred, except for (a) any modifications required by
Law or any Security Holder, and (b) any modifications to the Common Areas that
are deemed desirable by Landlord, are consistent with the character of the
Project, and do not materially impair access to or tenantability of the
Premises. Notwithstanding Section 10.4, Tenant shall assign to Landlord (or its
designee) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Section 10.2 with respect to any Tenant-Insured Improvements, and
if the estimated or actual cost of restoring any Tenant-Insured Improvements
exceeds the insurance proceeds received by Landlord from Tenant’s insurance
carrier, Tenant shall pay such excess to Landlord within 15 days after
Landlord’s demand. No Casualty and no restoration performed as required
hereunder shall render Landlord liable to Tenant, constitute a constructive
eviction, or excuse Tenant from any obligation hereunder; provided, however,
that if the Premises (other than trade fixtures) or any Common Area or Building
system necessary for access to or tenantability of the Premises is damaged by a
Casualty, then, during any time that, as a result of such damage, any portion of
the Premises is inaccessible or untenantable and is not occupied by Tenant,
Monthly Rent shall be abated in proportion to the rentable square footage of
such portion of the Premises.

 

12     NONWAIVER. No provision hereof shall be deemed waived by either party
unless it is waived by such party expressly and in writing, and no waiver of any
breach of any provision hereof shall be deemed a waiver of any subsequent breach
of such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

 

13     CONDEMNATION. If any part of the Premises, Building or Project is taken
for any public or quasi-public use by power of eminent domain or by private
purchase in lieu thereof (a “Taking”) for more than 180 consecutive days,
Landlord may terminate this Lease. If more than 25% of the rentable square
footage of the Premises is Taken, or access to the Premises is substantially
impaired as a result of a Taking, for more than 180 consecutive days, Tenant may
terminate this Lease. Any such termination shall be effective as of the date
possession must be surrendered to the authority, and the terminating party shall
provide termination notice to the other party within 45 days after receiving
written notice of such surrender date. Except as provided above in this
Section 13, neither party may terminate this Lease as a result of a Taking.
Tenant shall not assert any claim for compensation because of any Taking;
provided, however, that Tenant may file a separate claim for any Taking of
Tenant’s personal property or any fixtures that Tenant is entitled to remove
upon the expiration hereof, and for moving expenses, so long as such claim does
not diminish the award available to Landlord or any Security Holder and is
payable separately to Tenant. Under no circumstances may Tenant seek any award
or compensation for loss or taking of Tenant’s leasehold interest, and Tenant
hereby expressly, unconditionally, and irrevocably waives any such claims. If
this Lease is terminated pursuant to this Section 13, all Rent shall be
apportioned as of the date of such termination. If a Taking occurs and this
Lease is not so terminated, Monthly Rent shall be abated for the period of such
Taking in proportion to the percentage of the rentable square footage of the
Premises, if any, that is subject to, or rendered inaccessible by, such Taking.

 

14     ASSIGNMENT AND SUBLETTING.

 

14.1     Transfers. Tenant shall not, without Landlord’s prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within
30 days after receiving the Transfer Notice, Landlord shall notify Tenant of
(a) its consent to the proposed Transfer, (b) its refusal to consent to the
proposed Transfer, or (c) its exercise of its rights under Section 14.4. Any
Transfer made without Landlord’s prior consent shall, at Landlord’s option, be
void and shall, at Landlord’s option, constitute a Default (defined in
Section 19). Tenant shall pay Landlord a fee of $1,500.00 for Landlord’s review
of any proposed Transfer, whether or not Landlord consents to it.

 

 

--------------------------------------------------------------------------------

 

 

14.2     Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold its consent to a proposed Transfer if:

 

14.2.1     The proposed transferee is not a party of reasonable financial
strength in light of the responsibilities to be undertaken in connection with
the Transfer on the date the Transfer Notice is received; or

 

14.2.2     The proposed transferee has a character or reputation or is engaged
in a business that is not consistent with the quality of the Building or the
Project; or

 

14.2.3     The proposed transferee is a governmental entity or a nonprofit
organization; or

 

14.2.4     In the case of a proposed sublease, license or other occupancy
agreement, the rent or occupancy fee charged by Tenant to the transferee during
the term of such agreement, calculated using a present value analysis, is less
than 95% of the rent being quoted by Landlord or its Affiliate (defined in
Section 14.8) at the time of such Transfer for comparable space in the Project
for a comparable term, calculated using a present value analysis; or

 

14.2.5     The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
6-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord to lease) space in the Project.

 

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

 

14.3     Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay
Landlord an amount equal to 75% of any Transfer Premium (defined below). As used
herein, “Transfer Premium” means (a) in the case of an assignment, any
consideration (including payment for Leasehold Improvements) paid by the
assignee for such assignment; (b) in the case of a sublease, license or other
occupancy agreement, for each month of the term of such agreement, the amount by
which all rent and other consideration paid by the transferee to Tenant pursuant
to such agreement exceeds the Monthly Rent payable by Tenant hereunder with
respect to the Contemplated Transfer Space; and (c) in the case of a Change of
Control, any consideration (including payment for Leasehold Improvements) paid
by the new controlling party(ies) to the prior controlling party(ies) on account
of this Lease. Payment of Landlord’s share of the Transfer Premium shall be made
(x) in the case of an assignment or a Change of Control, within 10 days after
Tenant or the prior controlling party(ies), as the case may be, receive(s) the
consideration described above, and (y) in the case of a sublease, license or
other occupancy agreement, with respect to each month of the term of such
agreement, within five (5) business days after Tenant receives the rent and
other consideration described above. Notwithstanding any contrary provision of
this Section 14.3, Tenant shall not be required to pay Landlord any portion of
any Transfer Premium arising from any Change of Control that occurs for a good
faith operating business purpose and not in order to evade the requirements of
this Section 14.3.

 

14.4     Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8),
Landlord, by notifying Tenant within 30 days after receiving the Transfer
Notice, may terminate this Lease with respect to the Contemplated Transfer Space
as of the Contemplated Effective Date. If the Contemplated Transfer Space is
less than the entire Premises, then Base Rent, Tenant’s Share, and the number of
parking spaces to which Tenant is entitled under Section 1.9 shall be deemed
adjusted on the basis of the percentage of the rentable square footage of the
portion of the Premises retained by Tenant. Upon request of either party, the
parties shall execute a written agreement prepared by Landlord memorializing
such termination.

 

14.5     Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a complete
statement, certified by an independent CPA or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium. In the case of
an assignment, the assignee shall assume in writing, for Landlord’s benefit, all
of Tenant’s obligations hereunder. No Transfer, with or without Landlord’s
consent, shall relieve Tenant or any guarantor hereof from any liability
hereunder. Notwithstanding any contrary provision hereof, Tenant, with or
without Landlord’s consent, shall not enter into, or permit any party claiming
by, through or under Tenant to enter into, any sublease, license or other
occupancy agreement that provides for payment based in whole or in part on the
net income or profit of the subtenant, licensee or other occupant thereunder.

 

 

--------------------------------------------------------------------------------

 

 

14.6     Change of Control. As used herein, “Change of Control” means (a) if
Tenant is a closely held professional service firm, the withdrawal or change
(whether voluntary, involuntary or by operation of law) of more than 50% of its
equity owners within a 12-month period; and (b) in all other cases, any
transaction(s) resulting in the acquisition of a Controlling Interest (defined
below) by one or more parties that did not own a Controlling Interest
immediately before such transaction(s). As used herein, “Controlling Interest”
means any direct or indirect equity or beneficial ownership interest in Tenant
that confers upon its holder(s) the direct or indirect power to direct the
ordinary management and policies of Tenant, whether through the ownership of
voting securities, by contract or otherwise (but not through the ownership of
voting securities listed on a recognized securities exchange).

 

14.7     Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

 

14.8     Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, permit a Change of Control to occur or assign this Lease to (a) an
Affiliate of Tenant (other than pursuant to a merger or consolidation), (b) a
successor to Tenant by merger or consolidation, or (c) a successor to Tenant by
purchase of all or substantially all of Tenant’s assets (a “Permitted
Transfer”), provided that (i) at least 10 business days before the Transfer,
Tenant notifies Landlord of such Transfer and delivers to Landlord any documents
or information reasonably requested by Landlord relating thereto (provided that
if advanced notice is prohibited by a confidentiality agreement or applicable
law or is otherwise impracticable, then Tenant shall give Landlord written
notice and deliver such documents within 10 days after the effective date of the
Permitted Transfer), including reasonable documentation that the Transfer
satisfies the requirements of this Section 14.8; (ii) in the case of an
assignment pursuant to clause (a) or (c) above, the assignee executes and
delivers to Landlord, at least 10 business days before the assignment, a
commercially reasonable instrument pursuant to which the assignee assumes, for
Landlord’s benefit, all of Tenant’s obligations hereunder; (iii) in the case of
an assignment pursuant to clause (b) above, (A) the successor entity has a net
worth (as determined in accordance with GAAP, but excluding intellectual
property and any other intangible assets (“Net Worth”)) immediately after the
Transfer that is not less than the Net Worth of Tenant immediately before the
Transfer, and (B) if Tenant is a closely held professional service firm, at
least 50% of its equity owners existing 12 months before the Transfer are also
equity owners of the successor entity; (iv) except in the case of a Change of
Control, the transferee is qualified to conduct business in the State of
California; (v) in the case of a Change of Control, (A) Tenant is not a closely
held professional service firm, and (B) Tenant’s Net Worth immediately after the
Change of Control is not less than its Net Worth immediately before the Change
of Control; and (vi) the Transfer is made for a good faith operating business
purpose and not in order to evade the requirements of this Section 14. As used
herein, “Affiliate” means, with respect to any party, a person or entity that
controls, is under common control with, or is controlled by such party.

 

15     SURRENDER. Upon the expiration or earlier termination hereof, and subject
to Sections 8 and 11 and this Section 15, Tenant shall surrender possession of
the Premises to Landlord in as good condition and repair as existed when Tenant
took possession and as thereafter improved by Landlord and/or Tenant, except for
reasonable wear and tear and repairs that are Landlord’s express responsibility
hereunder. Before such expiration or termination, Tenant, without expense to
Landlord, shall (a) remove from the Premises all debris and rubbish and all
furniture, equipment, trade fixtures, Lines, free-standing cabinet work, movable
partitions and other articles of personal property that are owned or placed in
the Premises by Tenant or any party claiming by, through or under Tenant (except
for any Lines not required to be removed under Section 23), and (b) repair all
damage to the Premises and Building resulting from such removal. If Tenant fails
to timely perform such removal and repair, Landlord may do so at Tenant’s
expense (including storage costs). If Tenant fails to remove such property from
the Premises, or from storage, within 30 days after notice from Landlord, any
part of such property shall be deemed, at Landlord’s option, either (x) conveyed
to Landlord without compensation, or (y) abandoned.

 

16     HOLDOVER. If Tenant fails to surrender the Premises upon the expiration
or earlier termination hereof, Tenant’s tenancy shall be subject to the terms
and conditions hereof; provided, however, that such tenancy shall be a tenancy
at sufferance only, without claim of right, for the entire Premises, and Tenant
shall pay Monthly Rent (on a per-month basis without reduction for any partial
month) at a rate equal to twice the Monthly Rent applicable during the last
calendar month of the Term. Nothing in this Section 16 shall limit Landlord’s
rights or remedies or be deemed a consent to any holdover. If Landlord is unable
to deliver possession of the Premises to a new tenant or to perform improvements
for a new tenant as a result of Tenant’s holdover, Tenant shall be liable for
all resulting damages, including lost profits, incurred by Landlord.

 

 

--------------------------------------------------------------------------------

 

 

17     SUBORDINATION; ESTOPPEL CERTIFICATES. This Lease shall be subject and
subordinate to all existing and future ground or underlying leases, mortgages,
deeds of trust, deeds to secure debt, and other encumbrances against the
Building or Project, all renewals, extensions, modifications, consolidations and
replacements thereof (each, a “Security Agreement”), and all advances made upon
the security of such mortgages, deeds of trust or deeds to secure debt, unless
in each case the holder of such Security Agreement (each, a “Security Holder”)
requires in writing that this Lease be superior thereto. Upon any termination or
foreclosure (or any delivery of a deed in lieu of foreclosure) of any Security
Agreement (a “Succession”), Tenant, upon request, shall attorn, without
deduction or set-off, to the Security Holder or purchaser or any successor
thereto and shall recognize such party (the “Successor”) as the lessor hereunder
if the Successor agrees not to disturb Tenant’s occupancy so long as Tenant
timely pays the Rent and otherwise performs its obligations hereunder; provided,
however, that the Successor shall not be liable for or bound by (i) any payment
of Rent made to Landlord more than 30 days before its due date, (ii) any act or
omission of or default by Landlord hereunder (but the Successor shall be subject
to Landlord’s continuing obligations hereunder to the extent arising after the
Succession and to the extent of the Successor’s interest in the Property),
(iii) any credits, claims, setoffs or defenses that Tenant may have against
Landlord, (iv) any modification or amendment to this Lease for which the
Security Holder’s consent is required, but has not been obtained, under the
Security Agreement, or (v) any obligation hereunder to maintain a fitness
facility at the Building. Within 10 days after request by Landlord, Tenant shall
execute such further instruments as Landlord may reasonably deem necessary to
confirm such attornment and evidence the subordination or superiority of this
Lease to any Security Agreement. Tenant waives any right it may have under Law
to terminate or otherwise adversely affect this Lease or Tenant’s obligations
hereunder upon a foreclosure. Within 10 business days after Landlord’s request,
Tenant shall execute and deliver to Landlord a commercially reasonable estoppel
certificate in favor of such parties as Landlord may reasonably designate,
including current and prospective Security Holders and prospective purchasers.

 

18     ENTRY BY LANDLORD. At all reasonable times and upon reasonable notice to
Tenant, or in an emergency, Landlord may enter the Premises to (i) inspect the
Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last 12 months of the
Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of non-responsibility; or (iv) perform maintenance, repairs or
alterations. At any time and without notice to Tenant, Landlord may enter the
Premises to perform required services. If reasonably necessary, Landlord may
temporarily close any portion of the Premises to perform maintenance, repairs or
alterations. In an emergency, Landlord may use any means it deems proper to open
doors to and in the Premises. No entry into or closure of any portion of the
Premises pursuant to this Section 18 shall render Landlord liable to Tenant,
constitute a constructive eviction, or excuse Tenant from any obligation
hereunder.

 

19     DEFAULTS; REMEDIES.

 

19.1     Events of Default. The occurrence of any of the following shall
constitute a “Default”:

 

19.1.1     Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after notice; or

 

19.1.2     Except where a specific time period is otherwise set forth for
Tenant’s cure herein (in which event Tenant’s failure to cure within such time
period shall be a Default), and except as otherwise provided in this
Section 19.1, any breach by Tenant of any other provision hereof where such
breach continues for 30 days after notice from Landlord; provided that if such
breach cannot reasonably be cured within such 30-day period, Tenant shall not be
in Default as a result of such breach if Tenant diligently commences such cure
within such period, thereafter diligently pursues such cure, and completes such
cure within 60 days after Landlord’s notice; or

 

19.1.3     Abandonment or vacation of all or a substantial portion of the
Premises by Tenant; or

 

19.1.4     Any breach by Tenant of Sections 5, 14, 17 or 18 where such breach
continues for more than two (2) business days after notice from Landlord; or

 

19.1.5     Tenant becomes in breach of Section 25.3.

 

If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent) on three (3) separate occasions during any 12-month
period, Tenant’s subsequent breach of such provision shall be, at Landlord’s
option, an incurable Default. The notice periods provided herein are in lieu of,
and not in addition to, any notice periods provided by Law, and Landlord shall
not be required to give any additional notice in order to be entitled to
commence an unlawful detainer proceeding.

 

 

--------------------------------------------------------------------------------

 

 

19.2     Remedies Upon Default. Upon any Default, Landlord shall have, in
addition to any other remedies available to Landlord at law or in equity (which
shall be cumulative and nonexclusive), the option to pursue any one or more of
the following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:

 

19.2.1     Landlord may terminate this Lease, or terminate Tenant’s right of
possession to the Premises without terminating this Lease, with or without
reentering and repossessing the Premises, and in any such event, Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:

 

(a)     The worth at the time of award of the unpaid Rent which has been earned
at the time of such termination; plus

 

(b)     Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus

 

(c)     At Landlord’s option, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by Law.

 

As used in Section 19.2.1(a), the “worth at the time of award” shall be computed
by allowing interest at a rate per annum equal to the lesser of (i) the annual
“Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law. The amounts described in Sections 19.2.1(a), (b), and (c)
above are, collectively, “Damages.”

 

19.2.2     If Landlord elects to terminate Tenant’s right to possession of the
Premises without terminating this Lease, Tenant shall continue to be liable for
all Rent and all other Damages, and Landlord may (but shall not be obligated to,
except to the extent expressly required by Law) relet the Premises, or any part
thereof, to a substitute tenant or tenants, for a period of time equal to or
lesser or greater than the remainder of the Term on any terms and conditions
Landlord, in its sole discretion, deems advisable. Notwithstanding any provision
in this Section 19.2.2 to the contrary, Landlord may (a) at any time after
reletting the Premises elect to exercise its rights under Section 19.2.3 below
for any previous Default; and (b) upon the default of any substitute tenant or
upon the expiration of the lease term of such substitute tenant before the
expiration of the Term, either relet to another substitute tenant or exercise
its rights under Section 19.2.3 below.

 

19.2.3     Landlord may declare all Rent and charges due under this Lease to be
immediately due and payable, in which case all such amounts due to the end of
the Term shall be accelerated; provided, however, such accelerated amounts shall
be discounted to present value (using the then-current discount rate of the
Federal Reserve Bank of Atlanta) from the respective dates that such amounts
would have otherwise have been due under this Lease. In the event that any
charges due under this Lease cannot be exactly determined as of the date of
acceleration, the amount of such charges shall be determined by Landlord in a
reasonable manner based on historical increases in such charges.

 

19.2.4     Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1, 19.2.2, and 19.2.3 or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

 

19.3     Efforts to Relet. Unless Landlord provides Tenant with express notice
to the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder. Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, any existing or future rights to redeem or reinstate, by order or
judgment of any court or by any legal process or writ, this Lease or Tenant’s
right of occupancy of the Premises after any termination hereof.

 

 

--------------------------------------------------------------------------------

 

 

19.4     Landlord Default. Landlord shall not be in default hereunder unless it
fails to begin within 30 days after notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any breach by Landlord of its
obligations hereunder. Before exercising any remedies for a default by Landlord,
Tenant shall give notice and a reasonable time (not to exceed 180 days) to cure
to any Security Holder of which Tenant has been notified.

 

20     LANDLORD EXCULPATION. Notwithstanding any contrary provision hereof,
(a) the liability of the Landlord Parties to Tenant shall be limited to an
amount equal to the lesser of (i) Landlord’s interest in the Building, or
(ii) the equity interest Landlord would have in the Building if the Building
were encumbered by third-party debt in an amount equal to 80% of the value of
the Building (as such value is determined by Landlord); (b) Tenant shall look
solely to Landlord’s interest in the Building for the recovery of any judgment
or award against any Landlord Party; (c) no Landlord Party shall have any
personal liability for any judgment or deficiency, and Tenant waives and
releases such personal liability on behalf of itself and all parties claiming
by, through or under Tenant; and (d) no Landlord Party shall be liable for any
injury or damage to, or interference with, Tenant’s business, including loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, or for any form of special or consequential damage.

 

21     SECURITY DEPOSIT.

 

21.1     Concurrently with its execution and delivery hereof, Tenant shall
deposit with Landlord the Security Deposit, if any, as security for Tenant’s
performance of its obligations hereunder. If Tenant breaches any provision
hereof, Landlord may, at its option, without notice to Tenant, apply all or part
of the Security Deposit to pay any past-due Rent, cure any breach by Tenant, or
compensate Landlord for any other loss or damage caused by such breach. If
Landlord so applies any portion of the Security Deposit, Tenant, within
three (3) days after demand therefor, shall restore the Security Deposit to its
original amount. The Security Deposit is not an advance payment of Rent or
measure of damages. Any unapplied portion of the Security Deposit shall be
returned to Tenant within 60 days after the latest to occur of (a) the
expiration of the Term, (b) Tenant’s surrender of the Premises as required
hereunder, or (c) determination of the final Rent due from Tenant. Landlord
shall not be required to keep the Security Deposit separate from its other
accounts.

 

21.2.     Subject to the remaining terms of this Section 21, and provided that,
during the 12 month period immediately preceding the effective date of any
reduction of the Security Deposit, Tenant has timely paid all Rent and no
default has occurred under this Lease (the “Security Reduction Conditions”),
Tenant shall have the right to reduce the amount of the Security Deposit so that
the new Security Deposit amount will be $18,520.74 effective as of the first day
of the 13th month following the Commencement Date. Notwithstanding anything to
the contrary contained herein, if Tenant has been in default under this Lease at
any time prior to the effective date of any reduction of the Security Deposit
and Tenant has failed to cure such default within any applicable cure period,
then Tenant shall have no right to reduce the amount of the Security Deposit as
described herein. If Tenant is entitled to a reduction in the Security Deposit,
Tenant shall provide Landlord with written notice requesting that the Security
Deposit be reduced as provided above (the “Security Reduction Notice”). If
Tenant provides Landlord with a Security Reduction Notice, and Tenant is
entitled to reduce the Security Deposit as provided herein, Landlord shall
refund the applicable portion of the Security Deposit to Tenant within 60 days
after the later to occur of (a) Landlord’s receipt of the Security Reduction
Notice, or (b) the date upon which Tenant is entitled to a reduction in the
Security Deposit as provided above.

 

22     RELOCATION. Landlord, after giving notice, may move Tenant to other space
in the Project comparable in size and utility to the Premises. In such event,
all terms hereof shall apply to the new space, except that Base Rent and
Tenant’s Share shall not increase as a result of such relocation. Landlord, at
its expense, shall provide Tenant with tenant improvements in the new space at
least equal in quality to those in the Premises. Landlord shall reimburse Tenant
for Tenant’s reasonable moving, re-cabling and stationery-replacement costs. The
parties shall execute a written agreement prepared by Landlord memorializing the
relocation.

 

23     COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this
Lease shall be (a) installed in accordance with Section 7; and (b) clearly
marked with adhesive plastic labels (or plastic tags attached to such Lines with
wire) to show Tenant’s name, suite number, and the purpose of such Lines
(i) every six (6) feet outside the Premises (including the electrical room
risers and any Common Areas), and (ii) at their termination points. Landlord may
designate specific contractors for work relating to vertical Lines. Sufficient
spare cables and space for additional cables shall be maintained for other
occupants, as reasonably determined by Landlord. Unless otherwise notified by
Landlord, Tenant, at its expense and before the expiration or earlier
termination hereof, shall remove all Lines and repair any resulting damage. As
used herein, “Lines” means all communications or computer wires and cables
serving the Premises, whenever and by whomever installed or paid for, including
any such wires or cables installed pursuant to any prior lease.

 

 

--------------------------------------------------------------------------------

 

 

24     PARKING. Tenant may park in the Building’s parking facilities (the
“Parking Facility”), in common with other tenants of the Building, upon the
following terms and conditions. Tenant shall not use more than the number of
unreserved and/or reserved parking spaces set forth in Section 1.9. Tenant shall
pay Landlord, in accordance with Section 3, any fees for the parking spaces
described in Section 1.9. Tenant shall pay Landlord any fees, taxes or other
charges imposed by any governmental or quasi-governmental agency in connection
with the Parking Facility, to the extent such amounts are allocated to Tenant by
Landlord. Landlord shall not be liable to Tenant, nor shall this Lease be
affected, if any parking is impaired by (or any parking charges are imposed as a
result of) any Law. Tenant shall comply with all rules and regulations
established by Landlord from time to time for the orderly operation and use of
the Parking Facility, including any sticker or other identification system and
the prohibition of vehicle repair and maintenance activities in the Parking
Facility. Landlord may, in its discretion, allocate and assign parking passes
among Tenant and the other tenants in the Building. Tenant’s use of the Parking
Facility shall be at Tenant’s sole risk, and Landlord shall have no liability
for any personal injury or damage to or theft of any vehicles or other property
occurring in the Parking Facility or otherwise in connection with any use of the
Parking Facility by Tenant, its employees or invitees. Landlord may alter the
size, configuration, design, layout or any other aspect of the Parking Facility,
and, in connection therewith, temporarily deny or restrict access to the Parking
Facility, in each case without abatement of Rent or liability to Tenant.
Landlord may delegate its responsibilities hereunder to a parking operator, in
which case (i) such parking operator shall have all the rights of control
reserved herein by Landlord, (ii) Tenant shall enter into a parking agreement
with such parking operator, (iii) Tenant shall pay such parking operator, rather
than Landlord, any charge established hereunder for the parking spaces, and
(iv) Landlord shall have no liability for claims arising through acts or
omissions of such parking operator except to the extent caused by Landlord’s
gross negligence or willful misconduct. Tenant’s parking rights under this
Section 24 are solely for the benefit of Tenant’s employees and invitees and
such rights may not be transferred without Landlord’s prior consent, except
pursuant to a Transfer permitted under Section 14.

 

25     MISCELLANEOUS.

 

25.1     Notices. No notice, demand, statement, designation, request, consent,
approval, election or other communication given hereunder (“Notice”) shall be
binding upon either party unless (a) it is in writing; (b) it is (i) sent by
certified or registered mail, postage prepaid, return receipt requested,
(ii) delivered by a nationally recognized courier service, or (iii) delivered
personally; and (c) it is sent or delivered to the address set forth in
Section 1.10 or 1.11, as applicable, or to such other place (other than a
P.O. box) as the recipient may from time to time designate in a Notice to the
other party. Any Notice shall be deemed received on the earlier of the date of
actual delivery or the date on which delivery is refused, or, if Tenant is the
recipient and has vacated its notice address without providing a new notice
address, three (3) days after the date the Notice is deposited in the U.S. mail
or with a courier service as described above.

 

25.2     Force Majeure. If either party is prevented from performing any
obligation hereunder by any strike, act of God, war, terrorist act, shortage of
labor or materials, governmental action, civil commotion or other cause beyond
such party’s reasonable control (“Force Majeure”), such obligation shall be
excused during (and any time period for the performance of such obligation shall
be extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations under Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations
whose nonperformance would interfere with another occupant’s use, occupancy or
enjoyment of its premises or the Project.

 

25.3     Representations and Covenants. Tenant represents, warrants and
covenants that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of Florida; (b) neither
Tenant’s execution of nor its performance under this Lease will cause Tenant to
be in violation of any agreement or Law; (c) Tenant (and any guarantor hereof)
has not, and at no time during the Term will have, (i) made a general assignment
for the benefit of creditors, (ii) filed a voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of its
assets, (iv) suffered the attachment or other judicial seizure of all or
substantially all of its assets, (v) admitted in writing its inability to pay
its debts as they come due, or (vi) made an offer of settlement, extension or
composition to its creditors generally; and (d) no party that (other than
through the passive ownership of interests traded on a recognized securities
exchange) constitutes, owns, controls, or is owned or controlled by Tenant, any
guarantor hereof or any subtenant of Tenant is, or any time during the Term will
be, (i) in violation of any Laws relating to terrorism or money laundering, or
(ii) among the parties identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists or on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/tllsdn.pdf or any
replacement website or other replacement official publication of such list.

 

 

--------------------------------------------------------------------------------

 

 

25.4     Signs. Landlord shall include Tenant’s name in any tenant directory
located in the lobby on the first floor of the Building. If any part of the
Premises is located on a multi-tenant floor, Landlord, at Tenant’s cost, shall
provide identifying suite signage for Tenant comparable to that provided by
Landlord on similar floors in the Building. Tenant may not install (a) any signs
outside the Premises, or (b) without Landlord’s prior consent in its sole and
absolute discretion, any signs, window coverings, blinds or similar items that
are visible from outside the Premises.

 

25.5     Supplemental HVAC. If any supplemental HVAC unit (a “Unit”) serves the
Premises, then (a) Tenant shall pay the costs of all electricity consumed in the
Unit’s operation, together with the cost of installing a meter to measure such
consumption; (b) Tenant, at its expense, shall (i) operate and maintain the Unit
in compliance with all applicable Laws and such reasonable rules and procedures
as Landlord may impose; (ii) keep the Unit in as good working order and
condition as exists upon its installation (or, if later, on the date Tenant
takes possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendation of such contractor;
and (v) promptly provide to Landlord a copy of such contract and each report
issued thereunder; (c) the Unit shall become Landlord’s property upon
installation and without compensation to Tenant; provided, however, that upon
Landlord’s request at the expiration or earlier termination hereof, Tenant, at
its expense, shall remove the Unit and repair any resulting damage; (d) the Unit
shall be deemed (i) a Leasehold Improvement (except for purposes of Section 8),
and (ii) for purposes of Section 11, part of the Premises; (e) if the Unit
exists on the date of mutual execution and delivery hereof, Tenant accepts the
Unit in its “as is” condition, without representation or warranty as to quality,
condition, fitness for use or any other matter; (f) if the Unit connects to the
Building’s condenser water loop (if any), then Tenant shall pay to Landlord, as
Additional Rent, Landlord’s standard one-time fee for such connection and
Landlord’s standard monthly per-ton usage fee; and (g) if any portion of the
Unit is located on the roof, then (i) Tenant’s access to the roof shall be
subject to such reasonable rules and procedures as Landlord may impose;
(ii) Tenant shall maintain the affected portion of the roof in a clean and
orderly condition and shall not interfere with use of the roof by Landlord or
any other tenants or licensees; and (iii) Landlord may relocate the Unit and/or
temporarily interrupt its operation, without liability to Tenant, as reasonably
necessary to maintain and repair the roof or otherwise operate the Building.

 

25.6     Attorneys’ Fees. In any action or proceeding between the parties,
including any appellate or alternative dispute resolution proceeding, the
prevailing party may recover from the other party all of its costs and expenses
in connection therewith, including reasonable attorneys’ fees and costs. Tenant
shall pay all reasonable attorneys’ fees and other fees and costs that Landlord
incurs in interpreting or enforcing this Lease or otherwise protecting its
rights hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.

 

25.7     Brokers. Tenant represents to Landlord that it has dealt only with
Tenant’s Broker as its broker in connection with this Lease. Tenant shall
indemnify, defend, and hold Landlord harmless from all claims of any brokers,
other than Tenant’s Broker, claiming to have represented Tenant in connection
with this Lease. Landlord shall indemnify, defend and hold Tenant harmless from
all claims of any brokers, including Landlord’s Broker, claiming to have
represented Landlord in connection with this Lease. Tenant acknowledges that any
Affiliate of Landlord that is involved in the negotiation of this Lease is
representing only Landlord, and that any assistance rendered by any agent or
employee of such Affiliate in connection with this Lease or any subsequent
amendment or other document related hereto has been or will be rendered as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

 

25.8     Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the Laws of the State of Florida. THE PARTIES
KNOWINGLY AND VOLUNTARILY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY
REMEDY.

 

 

--------------------------------------------------------------------------------

 

 

25.9     Interpretation. As used herein, the capitalized term “Section” refers
to a section hereof unless otherwise specifically provided herein. As used in
this Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property.
Wherever this Lease requires Tenant to comply with any Law, rule, regulation,
procedure or other requirement or prohibits Tenant from engaging in any
particular conduct, this Lease shall be deemed also to require Tenant to cause
each of its employees, licensees, invitees and subtenants, and any other party
claiming by, through or under Tenant, to comply with such requirement or refrain
from engaging in such conduct, as the case may be. Wherever this Lease requires
Landlord to provide a customary service or to act in a reasonable manner
(whether in incurring an expense, establishing a rule or regulation, providing
an approval or consent, or performing any other act), this Lease shall be deemed
also to provide that whether such service is customary or such conduct is
reasonable shall be determined by reference to the practices of owners of
buildings that (i) are comparable to the Building in size, age, class, quality
and location, and (ii) at Landlord’s option, have been, or are being prepared to
be, certified under the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or a similar rating system. Tenant
waives the benefit of any rule that a written agreement shall be construed
against the drafting party.

 

25.10     Entire Agreement. This Lease sets forth the entire agreement between
the parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

 

25.11     Other. Landlord, at its option, may cure any Default, without waiving
any right or remedy or releasing Tenant from any obligation, in which event
Tenant shall pay Landlord, upon demand, the cost of such cure. If any provision
hereof is void or unenforceable, no other provision shall be affected.
Submission of this instrument for examination or signature by Tenant does not
constitute an option or offer to lease, and this instrument is not binding until
it has been executed and delivered by both parties. If Tenant is comprised of
two or more parties, their obligations shall be joint and several. Time is of
the essence with respect to the performance of every provision hereof in which
time of performance is a factor. So long as Tenant performs its obligations
hereunder, Tenant shall have peaceful and quiet possession of the Premises
against any party claiming by, through or under Landlord, subject to the terms
hereof. Landlord may transfer its interest herein, in which event Landlord shall
be released from, Tenant shall look solely to the transferee for the performance
of, and the transferee shall be deemed to have assumed, all of Landlord’s
obligations arising hereunder after the date of such transfer (including the
return of any Security Deposit) and Tenant shall attorn to the transferee.
Landlord reserves all rights not expressly granted to Tenant hereunder,
including the right to make alterations to the Project. No rights to any view or
to light or air over any property are granted to Tenant hereunder. The
expiration or termination hereof shall not relieve either party of any
obligation that accrued before, or continues to accrue after, such expiration or
termination.

 

25.12     Radon Gas. The following disclosure is required by Florida Law: “Radon
is a naturally occurring radioactive gas that, when it has accumulated in a
structure in sufficient quantities, may present health risks to persons who are
exposed to it. Levels of radon that exceed federal and state guidelines have
been found in buildings in the State of Florida. Additional information
regarding radon and radon testing may be obtainable from the county public
health unit.” Landlord makes no representation to Tenant concerning the presence
or absence of radon gas in or at the Premises, the Building, or the Project at
any time or in any quantity. By executing this Lease, and notwithstanding any
provision herein to the contrary, Tenant expressly releases Landlord and all
other Landlord Parties from any loss, claim, liability, or damage now or
hereafter arising from or relating to the presence at any time of such
substances in or at the Premises, the Building, or the Project.

 

25.13     Underlying Documents. Tenant agrees that (i) Tenant’s rights under
this Lease are subject and subordinate to the Underlying Documents (defined
below), (ii) Tenant shall not cause Landlord to be in breach of the Underlying
Documents and (iii) to the extent applicable to Tenant’s use and occupancy of
the Premises and/or Tenant’s use of the Building and the Common Areas, Tenant
shall comply with the terms of the Underlying Documents at its sole cost and
expense. As used herein, the term “Underlying Documents” means, other than the
the Security Agreement (which document is addressed elsewhere in this Lease),
any covenants, conditions restrictions and other documents of record applicable
to the Project.

 

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

WITNESSES:

 

 

 

 

/s/ Heather Bradley

Print Name: Heather Bradley

 

/s/ Kimberly Summers

Print Name: Kimberly Summers

LANDLORD:

 

BRE/COH FL LLC, a Delaware limited liability company 

 

By:/s/ Rob Shults

Name:Rob Shults

Title:VP, Asset Management

 

 

 

 

 

 

/s/ Travis Mickle

Print Name: Travis Mickle

 

/s/ Les Sessoms

Print Name: Les Sessoms

 

 

 

Print Name:

 

 

Print Name:

TENANT:

 

KEMPHARM, INC., a Delaware corporation

 

By:/s/ Christal Mickle 

Name:Christal Mickle

Title:VP, Operations & Product Development

 

 

 

 

By:

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

CELEBRATION OFFICE CENTER II

1170 CELEBRATION BOULEVARD

CELEBRATION, FLORIDA

 

 

OUTLINE OF PREMISES

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

CELEBRATION OFFICE CENTER II

1170 CELEBRATION BOULEVARD

CELEBRATION, FLORIDA

 

 

WORK LETTER

 

 

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings:

 

 

 

(i)

“Tenant Improvements” means all improvements to be constructed in the Premises
pursuant to this Work Letter;

 

 

(ii)

“Tenant Improvement Work” means the construction of the Tenant Improvements,
together with any related work (including demolition) that is necessary to
construct the Tenant Improvements;

 

 

(iii)

“Agreement” means the lease of which this Work Letter is a part.

 

1

ALLOWANCE.

 

1.1     Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $2.50 per rentable square foot of
the Premises to be applied toward the Allowance Items (defined in Section 1.2
below). Tenant shall be responsible for all costs associated with the Tenant
Improvement Work, including the costs of the Allowance Items, to the extent such
costs exceed the lesser of (a) the Allowance, or (b) the aggregate amount that
Landlord is required to disburse for such purpose pursuant to this Work Letter.
Notwithstanding any contrary provision of this Agreement, if Tenant fails to use
the entire Allowance by within one (1) year following the Commencement Date, the
unused amount shall revert to Landlord and Tenant shall have no further rights
with respect thereto.

 

1.2     Disbursement. Except as otherwise provided in this Work Letter, the
Allowance shall be disbursed by Landlord only for the following items (the
“Allowance Items”): (a) the fees of the Architect (defined in Section 2.1
below); (b) the cost of preparing the Engineering Drawings (defined in
Section 3.2.1 below); (c) plan-check, permit and license fees relating to
performance of the Tenant Improvement Work; (d) the cost of performing the
Tenant Improvement Work, including after hours charges, testing and inspection
costs, freight elevator usage, hoisting and trash removal costs, and
contractors’ fees and general conditions; (e) the cost of any change to the
base, shell or core of the Premises or Building required by the Plans (defined
in Section 4 below) (including if such change is due to the fact that such work
is prepared on an unoccupied basis), including all direct architectural and/or
engineering fees and expenses incurred in connection therewith; (f) the cost of
any change to the Plans or the Tenant Improvement Work required by Law; (g) the
Landlord Supervision Fee (defined in Section 3.4.1 below); (h) sales and use
taxes; and (i) all other costs expended by Landlord in connection with the
performance of the Tenant Improvement Work.

 

2

ARCHITECTURAL PLANS; PRICING.

 

2.1     Selection of Architect. Landlord shall retain the architect/space
planner of Landlord’s choice (the “Architect”) to prepare the Architectural
Drawings (defined in Section 2.5 below).

 

2.2     [Intentionally Omitted.]

 

2.3     Space Plan. Tenant shall prepare a space plan for the Tenant
Improvements, including a layout and designation of all offices, rooms and other
partitioning, and equipment to be contained in the Premises, together with their
intended use (the “Space Plan”), and shall deliver four (4) copies of the Space
Plan, signed by Tenant, to Landlord for its approval. The Space Plan shall
(a) comply with the drawing format and specifications required by Landlord,
(b) be consistent with Landlord’s requirements for avoiding aesthetic,
engineering or other conflicts with the design and function of the balance of
the Building (collectively, the “Landlord Requirements”), and (c) otherwise be
subject to Landlord’s reasonable approval. Landlord shall provide Tenant with
notice approving or reasonably disapproving the Space Plan within 10 business
days after the later of Landlord’s receipt thereof or the mutual execution and
delivery of this Agreement. If Landlord disapproves the Space Plan, Landlord’s
notice of disapproval shall describe with reasonable specificity the basis for
such disapproval and Tenant shall revise the Space Plan and resubmit it for
Landlord’s approval. Such procedure shall be repeated as necessary until
Landlord has approved the Space Plan. Such approved Space Plan shall be referred
to herein as the “Approved Space Plan.” Landlord and Tenant acknowledge that, as
of the date of mutual execution and delivery of this Agreement, Tenant has
previously delivered to Landlord, and Landlord has approved, the Space Plan
dated August 8, 2014 prepared by KemPharm, Inc., as required under this
Section 2.3.

 

 

--------------------------------------------------------------------------------

 

 

2.4     Additional Programming Information. After Landlord approves the Space
Plan, Tenant shall deliver to Landlord, in writing, all information (including
all interior and special finishes) that, when combined with the Approved Space
Plan, will be sufficient to complete the Architectural Drawings, together with
all information (including all electrical requirements, telephone requirements,
special HVAC requirements, and plumbing requirements) that, when combined with
the Approved Space Plan, will be sufficient to complete the Engineering Drawings
(collectively, the “Additional Programming Information”). The Additional
Programming Information shall be (a) consistent with the Approved Space Plan and
the Landlord Requirements, and (b) otherwise subject to Landlord’s reasonable
approval. Landlord shall provide Tenant with notice approving or reasonably
disapproving the Additional Programming Information within five (5) business
days after the later of Landlord’s receipt thereof or the mutual execution and
delivery of this Agreement. If Landlord disapproves the Additional Programming
Information, Landlord’s notice of disapproval shall describe with reasonable
specificity the basis for such disapproval and Tenant shall modify the
Additional Programming Information and resubmit it for Landlord’s approval. Such
procedure shall be repeated as necessary until Landlord has approved the
Additional Programming Information. Such approved Additional Programming
Information shall be referred to herein as the “Approved Additional Programming
Information.” If requested by Tenant, Landlord, in its sole and absolute
discretion, may assist Tenant, or cause the Architect and/or other contractors
or consultants of Landlord to assist Tenant, in preparing all or a portion of
the Additional Programming Information; provided, however, that, whether or not
the Additional Programming Information is prepared with such assistance, Tenant
shall be solely responsible for the timely preparation and delivery of the
Additional Programming Information and for all elements thereof and, subject to
Section 1 above, all costs relating thereto. Landlord and Tenant acknowledge
that, as of the date of mutual execution and delivery of this Agreement, Tenant
has previously delivered to Landlord, and Landlord has approved, the Additional
Programming Information, as required under this Section 2.4.

 

2.5     Architectural Drawings. After approving the Additional Programming
Information, Landlord shall cause the Architect to prepare and deliver to Tenant
the final architectural (and, if applicable, structural) working drawings for
the Tenant Improvement Work that are in a form that (a) when combined with any
Approved Additional Programming Information that is not expressly incorporated
into such working drawings, will be sufficient to enable the Contractor (defined
in Section 3.1 below) and its subcontractors to bid on the Tenant Improvement
Work, and (b) when combined with any Engineering Drawings that satisfy the
Engineering Requirements (defined in Section 3.2.1 below), will be sufficient to
obtain the Permits (defined in Section 3.3 below) (the “Architectural
Drawings”). The Architectural Drawings shall conform to the Approved Space Plan
and the Approved Additional Programming Information. The Architect’s preparation
and delivery of the Architectural Drawings shall occur within 10 business days
after the later of Landlord’s approval of the Additional Programming Information
or the mutual execution and delivery of this Agreement. Tenant shall approve or
disapprove the Architectural Drawings by notice to Landlord. If Tenant
disapproves the Architectural Drawings, Tenant’s notice of disapproval shall
specify any revisions Tenant desires in the Architectural Drawings. After
receiving such notice of disapproval, Landlord shall cause the Architect to
revise the Architectural Drawings and resubmit them to Tenant, taking into
account the reasons for Tenant’s disapproval; provided, however, that Landlord
shall not be required to cause the Architect to make any revision to the
Architectural Drawings that conflicts with the Landlord Requirements or is
otherwise reasonably disapproved by Landlord. Such revision and resubmission
shall occur within five (5) business days after the later of Landlord’s receipt
of Tenant’s notice of disapproval or the mutual execution and delivery of this
Agreement if such revision is not material, and within such longer period of
time as may be reasonably necessary (but not more than 15 business days after
the later of such receipt or such mutual execution and delivery) if such
revision is material. Such procedure shall be repeated as necessary until Tenant
has approved the Architectural Drawings. Such approved Architectural Drawings
shall be referred to herein as the “Approved Architectural Drawings.”

 

2.6     Construction Pricing.

 

2.6.1     Construction Pricing Proposal. Within 10 business days after the
Architectural Drawings are approved by Landlord and Tenant, Landlord shall
provide Tenant with Landlord’s reasonable estimate (the “Construction Pricing
Proposal”) of the cost of all Allowance Items to be incurred by Tenant in
connection with the performance of the Tenant Improvement Work pursuant to the
Approved Architectural Drawings and the Approved Additional Programming
Information. Tenant shall provide Landlord with notice approving or disapproving
the Construction Pricing Proposal. If Tenant disapproves the Construction
Pricing Proposal, Tenant’s notice of disapproval shall be accompanied by
proposed revisions to the Approved Architectural Drawings and/or the Approved
Additional Programming Information that Tenant requests in order to resolve its
objections to the Construction Pricing Proposal, and Landlord shall respond as
required under Section 2.7 below. Such procedure shall be repeated as necessary
until the Construction Pricing Proposal is approved by Tenant. Upon Tenant’s
approval of the Construction Pricing Proposal, Landlord may purchase the items
set forth in the Construction Pricing Proposal and begin construction relating
to such items.

 

 

--------------------------------------------------------------------------------

 

 

2.6.2     Over-Allowance Amount. If the Construction Pricing Proposal exceeds
the Allowance, then Tenant, concurrently with its delivery to Landlord of its
approval of the Construction Pricing Proposal, shall deliver to Landlord cash in
the amount of such excess (the “Over-Allowance Amount”). Any Over-Allowance
Amount shall be disbursed by Landlord before the Allowance and pursuant to the
same procedure as the Allowance. If, after the Construction Pricing Proposal is
approved by Tenant, (a) any revision is made to the Approved Additional
Programming Information or the Approved Architectural Drawings, or Tenant
disapproves any Engineering Drawings that satisfy the Engineering Requirements,
or the Tenant Improvement Work is otherwise changed, in each case in a way that
increases the Construction Pricing Proposal, or (b) the Construction Pricing
Proposal is otherwise increased to reflect the actual cost of all Allowance
Items to be incurred by Tenant in connection with the performance of the Tenant
Improvement Work pursuant to the terms hereof, then Tenant shall deliver any
resulting Over-Allowance Amount (or any resulting increase in the Over-Allowance
Amount) to Landlord immediately upon Landlord’s request.

 

2.7     Revisions to Approved Architectural Drawings, Approved Additional
Programming Information, or Approved Space Plan.

 

2.7.1     Approved Architectural Drawings. If Tenant requests any revision to
the Approved Architectural Drawings, Landlord shall provide Tenant with notice
approving or reasonably disapproving such revision, and, if Landlord approves
such revision, Landlord shall have such revision made and delivered to Tenant,
together with notice of any resulting change in the most recent Construction
Pricing Proposal, if any, within 10 business days after the later of Landlord’s
receipt of such request or the mutual execution and delivery of this Agreement
if such revision is not material, and within such longer period of time as may
be reasonably necessary (but not more than 15 business days after the later of
such receipt or such execution and delivery) if such revision is material,
whereupon Tenant, within one (1) business day, shall notify Landlord whether it
desires to proceed with such revision. If Landlord has begun performing the
Tenant Improvement Work, then, in the absence of such authorization, Landlord
shall have the option to continue such performance disregarding such revision.
Landlord shall not revise the Approved Architectural Drawings without Tenant’s
consent, which shall not be unreasonably withheld or conditioned. Tenant shall
approve, or reasonably disapprove (and state, with reasonable specificity, its
reasons for disapproving), any revision to the Approved Architectural Drawings
within two (2) business days after receiving Landlord’s request for approval
thereof. For purposes hereof, any change order affecting the Approved
Architectural Drawings shall be deemed a revision to the Approved Architectural
Drawings.

 

2.7.2     Approved Additional Programming Information. If Tenant requests
Landlord’s approval of any revision to the Approved Additional Programming
Information, Landlord shall provide Tenant with notice approving or reasonably
disapproving such revision, together with notice of any resulting change in the
most recent Construction Pricing Proposal, if any, within five (5) business days
after the later of Landlord’s receipt of such request or the mutual execution
and delivery of this Agreement, whereupon Tenant, within one (1) business day,
shall notify Landlord whether it desires to proceed with such revision. If
Landlord has begun performing the Tenant Improvement Work, then, in the absence
of such authorization, Landlord shall have the option to continue such
performance disregarding such revision. Landlord shall not revise the Approved
Additional Programming Information without Tenant’s consent, which shall not be
unreasonably withheld or conditioned. Tenant shall approve, or reasonably
disapprove (and state, with reasonable specificity, its reasons for
disapproving), any revision to the Approved Additional Programming Information
within two (2) business days after receiving Landlord’s request for approval
thereof.

 

2.7.3     Approved Space Plan. If Tenant requests Landlord’s approval of any
revision to the Approved Space Plan, Landlord shall provide Tenant with notice
approving or reasonably disapproving such revision within five (5) business days
after the later of Landlord’s receipt of such request or the mutual execution
and delivery of this Agreement. If Landlord has begun performing the Tenant
Improvement Work, then, in the absence of such authorization, Landlord shall
have the option to continue such performance disregarding such revision.
Landlord shall not revise the Approved Space Plan without Tenant’s consent,
which shall not be unreasonably withheld or conditioned. Tenant shall approve,
or reasonably disapprove (and state, with reasonable specificity, its reasons
for disapproving), any revision to the Approved Space Plan within two (2)
business days after receiving Landlord’s request for approval thereof.

 

2.8     Tenant’s Approval Deadline. Tenant shall approve the Construction
Pricing Proposal pursuant to Section 2.6.1 above on or before Tenant’s Approval
Deadline (defined below). As used in this Work Letter, “Tenant’s Approval
Deadline” means the date occurring 30 days after the mutual execution and
delivery of this Agreement; provided, however, that Tenant’s Approval Deadline
shall be extended by one (1) day for each day, if any, by which Tenant’s
approval of the Construction Pricing Proposal pursuant to Section 2.6.1 above is
delayed by any failure of Landlord to perform its obligations under this
Section 2.

 

 

--------------------------------------------------------------------------------

 

 

3

CONSTRUCTION.

 

3.1     Contractor. Landlord shall retain a contractor of its choice (the
“Contractor”) to perform the Tenant Improvement Work. In addition, Landlord may
select and/or approve of any subcontractors, mechanics and materialmen used in
connection with the performance of the Tenant Improvement Work.

 

3.2     Engineering Drawings.

 

3.2.1     Preparation. Landlord shall cause the engineering working drawings for
the mechanical, electrical, plumbing, fire-alarm and fire sprinkler work in the
Premises (the “Engineering Drawings”) to (a) be prepared by one or more of the
Architect, the Contractor, and/or engineers or other consultants selected and/or
retained by the Architect, the Contractor or Landlord, and (b) conform to the
Approved Space Plan, the Approved Additional Programming Information, the first
sentence of Section 4 below, and any then-existing Approved Architectural
Drawings (collectively, the “Engineering Requirements”).

 

3.2.2     Design Build. Except as provided in Section 3.2.3 below:

 

A.     Delivery and Approval. The Engineering Drawings shall be delivered to
Tenant within 10 business days after the later of Tenant’s approval of the
Architectural Drawings pursuant to Section 2.5 above or the mutual execution and
delivery of this Agreement. Tenant shall approve, or reasonably disapprove (and
state, with reasonable specificity, its reasons for disapproving), the
Engineering Drawings within two (2) business days after the latest of
(a) Tenant’s receipt of the Engineering Drawings, (b) Tenant’s approval of the
Architectural Drawings, or (c) the mutual execution and delivery of this
Agreement. After receiving any such notice of reasonable disapproval, Landlord
shall cause the Contractor to revise the Engineering Drawings and resubmit them
to Tenant, taking into account the reasons for Tenant’s disapproval; provided,
however, that Landlord shall not be required to make any revision to the
Engineering Drawings that conflicts with the Engineering Requirements or the
Landlord Requirements or is otherwise reasonably disapproved by Landlord. Such
procedure shall be repeated as necessary until Tenant has reasonably approved
the Engineering Drawings. Such approved Engineering Drawings shall be referred
to herein as the “Approved Engineering Drawings”.

 

B.     Revisions. If Tenant requests any revision to the Approved Engineering
Drawings, Landlord shall provide Tenant with notice approving or reasonably
disapproving such revision, and, if Landlord approves such revision, Landlord
shall have such revision made and delivered to Tenant, together with notice of
any resulting change in the most recent Construction Pricing Proposal, within
five (5) business days after the later of Landlord’s receipt of such request or
the mutual execution and delivery of this Agreement if such revision is not
material, and within such longer period of time as may be reasonably necessary
(but not more than 10 business days after the later of such receipt or such
execution and delivery) if such revision is material, whereupon Tenant, within
one (1) business day, shall notify Landlord whether it desires to proceed with
such revision. If Landlord has begun performing the Tenant Improvement Work,
then, in the absence of such authorization, Landlord shall have the option to
continue such performance disregarding such revision. Landlord shall not revise
the Approved Engineering Drawings without Tenant’s consent, which shall not be
unreasonably withheld or conditioned. Tenant shall approve, or reasonably
disapprove (and state, with reasonable specificity, its reasons for
disapproving), any revision to the Approved Engineering Drawings within two (2)
business days after receiving Landlord’s request for approval thereof. Any
change order affecting the Approved Engineering Drawings shall be deemed a
revision to the Approved Engineering Drawings.

 

3.2.3     Design Bid Build. If Landlord, at its option, causes the Engineering
Drawings to be delivered to Tenant on or before the date on which the
Architectural Drawings are first delivered to Tenant pursuant to Section 2.5
above, then (a) Section 3.2.2 above shall not apply; (b) Tenant’s review and
approval of, and any revisions to, the Engineering Drawings shall be governed by
Sections 2.5 and 2.7 above as if the Engineering Drawings were part of the
Architectural Drawings; and (c) the Engineering Drawings, as approved by Tenant
pursuant to Section 2.5 above, shall be referred to herein as the “Approved
Engineering Drawings”.

 

3.3     Permits. Landlord shall cause the Contractor to submit the Approved
Architectural Drawings and the Approved Engineering Drawings (collectively, the
“Approved Construction Drawings”) to the appropriate municipal authorities and
otherwise apply for and obtain from such authorities all permits necessary for
the Contractor to complete the Tenant Improvement Work (the “Permits”).

 

3.4     Construction.

 

3.4.1     Performance of Tenant Improvement Work. Landlord shall cause the
Contractor to perform the Tenant Improvement Work in accordance with the
Approved Construction Drawings. Tenant shall pay a construction supervision and
management fee (the “Landlord Supervision Fee”) to Landlord in an amount equal
to 4% of the aggregate amount of all Allowance Items other than the Landlord
Supervision Fee.

 

 

--------------------------------------------------------------------------------

 

 

3.4.2     Contractor’s Warranties. Tenant waives all claims against Landlord
relating to any defects in the Tenant Improvements; provided, however, that if,
within 30 days after substantial completion of the Tenant Improvement Work,
Tenant provides notice to Landlord of any non-latent defect in the Tenant
Improvements, or if, within 11 months after substantial completion of the Tenant
Improvement Work, Tenant provides notice to Landlord of any latent defect in the
Tenant Improvements, then Landlord shall promptly cause such defect to be
corrected.

 

4     COMPLIANCE WITH LAW; SUITABILITY FOR TENANT’S USE. Landlord shall cause
the Architect and the Contractor to use the Required Level of Care (defined
below) to cause the Architectural Drawings and the Engineering Drawings to
comply with Law; provided, however, that Landlord shall not be responsible for
any violation of Law resulting from (a) any particular use of the Premises (as
distinguished from general office use), or (b) any failure of the Approved Space
Plan or the Approved Additional Programming Information to comply with Law. As
used herein, “Required Level of Care” means the level of care that reputable
architects and engineers customarily use to cause architectural and engineering
plans, drawings and specifications to comply with Law where such plans, drawings
and specifications are prepared for spaces in buildings comparable in quality to
the Building. Except as provided above in this Section 4, Tenant shall be
responsible for ensuring that the Space Plan, the Additional Programming
Information, the Architectural Drawings and the Engineering Drawings
(collectively, the “Plans”) are suitable for Tenant’s use of the Premises and
comply with Law, and neither the preparation of any of the Plans by the
Architect or the Contractor nor Landlord’s approval of the Plans shall relieve
Tenant from such responsibility. To the extent that either party (the
“Responsible Party”) is responsible under this Section 4 for causing the Plans
to comply with Law, the Responsible Party may contest any alleged violation of
Law in good faith, including by seeking a waiver or deferment of compliance,
asserting any defense allowed by Law, and exercising any right of appeal
(provided that the other party incurs no liability as a result of such contest
and that, after completing such contest, the Responsible Party makes any
modification to the Plans or any alteration to the Premises that is necessary to
comply with any final order or judgment).

 

5     COMPLETION. Tenant acknowledges and agrees that the Tenant Improvement
Work may be performed during Building HVAC Hours before or after the
Commencement Date. Landlord and Tenant shall cooperate with each other in order
to enable the Tenant Improvement Work to be performed in a timely manner and
with as little inconvenience to the operation of Tenant’s business as is
reasonably possible. Notwithstanding any contrary provision of this Agreement,
any delay in the completion of the Tenant Improvement Work or inconvenience
suffered by Tenant during the performance of the Tenant Improvement Work shall
not delay the Commencement Date, nor shall it subject Landlord to any liability
for any loss or damage resulting therefrom or entitle Tenant to any credit,
abatement or adjustment of rent or other sums payable under the Lease.

 

6     MISCELLANEOUS. Notwithstanding any contrary provision of this Agreement,
if Tenant defaults under this Agreement before the Tenant Improvement Work is
completed, Landlord’s obligations under this Work Letter shall be excused until
such default is cured and Tenant shall be responsible for any resulting delay in
the completion of the Tenant Improvement Work. This Work Letter shall not apply
to any space other than the Premises.

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

CELEBRATION OFFICE CENTER II

1170 CELEBRATION BOULEVARD

CELEBRATION, FLORIDA

 

 

CONFIRMATION LETTER

 

_____________________, 20__

 

To:

_______________________
_______________________
_______________________
_______________________

Re:

Office Lease (the “Lease”) dated ______________, 20____, between BRE/COH FL LLC,
a Delaware limited liability company (“Landlord”), and KEMPHARM, INC., a
Delaware corporation (“Tenant”), concerning Suite 103 on the first floor of the
building located at 1170 Celebration Boulevard, Celebration, Florida.

 

Lease ID: _____________________________

Business Unit Number: __________________

 

 

Dear _________________:

 

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

 

1.

The Commencement Date is _____________ and the Expiration Date is
_______________.

 

 

2.

The exact number of rentable square feet within the Premises is 3,221 square
feet, subject to Section 2.1.1 of the Lease.

 

 

3.

Tenant’s Share, based upon the exact number of rentable square feet within the
Premises, is 4.0043%, subject to Section 2.1.1 of the Lease.

 

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within five (5) days after receiving it,
Tenant shall be deemed to have executed and returned it without exception.

 

Landlord’s Witnesses:

 

 

 

Print Name:

 

 

Print Name:

“Landlord”:

BRE/COH FL LLC, a Delaware limited liability company 

 

By:

Name:

Title:

Agreed and Accepted as of   , 20__.

“Tenant”:

KEMPHARM, INC., a Delaware corporation

 

By:

Name:

Title:

 

 

Tenant’s Witnesses:

 

 

Print Name:

 

Print Name:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

CELEBRATION OFFICE CENTER II

1170 CELEBRATION BOULEVARD

CELEBRATION, FLORIDA

 

 

RULES AND REGULATIONS

 

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

 

1.     Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
consent. Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Two (2) keys will be furnished by Landlord for the Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the cost of replacing them or of changing the
applicable locks if Landlord deems such changes necessary.

 

2.     All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

 

3.     Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for comparable buildings in the
vicinity of the Building. Tenant shall cause its employees, agents, contractors,
invitees and licensees who use Building doors during such hours to securely
close and lock them after such use. Any person entering or leaving the Building
during such hours, or when the Building doors are otherwise locked, may be
required to sign the Building register, and access to the Building may be
refused unless such person has proper identification or has a previously
arranged access pass. Landlord will furnish passes to persons for whom Tenant
requests them. Tenant shall be responsible for all persons for whom Tenant
requests passes and shall be liable to Landlord for all acts of such persons.
Landlord and its agents shall not be liable for damages for any error with
regard to the admission or exclusion of any person to or from the Building. In
case of invasion, mob, riot, public excitement or other commotion, Landlord may
prevent access to the Building or the Project during the continuance thereof by
any means it deems appropriate for the safety and protection of life and
property.

 

4.     No furniture, freight or equipment shall be brought into the Building
without prior notice to Landlord. All moving activity into or out of the
Building shall be scheduled with Landlord and done only at such time and in such
manner as Landlord designates. Landlord may prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property. Any damage to the Building, its contents, occupants or invitees
resulting from Tenant’s moving or maintaining any such safe or other heavy
property shall be the sole responsibility and expense of Tenant (notwithstanding
Sections 7 and 10.4 of this Lease).

 

5.     No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.

 

6.     Employees of Landlord shall not perform any work or do anything outside
their regular duties unless under special instructions from Landlord.

 

7.     No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without Landlord’s prior consent. Tenant shall not disturb, solicit,
peddle or canvass any occupant of the Project.

 

8.     The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance shall be thrown therein. Notwithstanding Sections 7 and 10.4
of this Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

 

 

--------------------------------------------------------------------------------

 

 

9.     Tenant shall not overload the floor of the Premises, or mark, drive nails
or screws or drill into the partitions, woodwork or drywall of the Premises, or
otherwise deface the Premises, without Landlord’s prior consent. Tenant shall
not purchase bottled water, ice, towel, linen, maintenance or other like
services from any person not approved by Landlord.

 

10.     Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated in the
Premises without Landlord’s prior consent.

 

11.     Tenant shall not, without Landlord’s prior consent, use, store, install,
disturb, spill, remove, release or dispose of, within or about the Premises or
any other portion of the Project, any asbestos-containing materials, any solid,
liquid or gaseous material now or subsequently considered toxic or hazardous
under the provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law, or any inflammable, explosive or dangerous fluid or
substance; provided, however, that Tenant may use, store and dispose of such
substances in such amounts as are typically found in similar premises used for
general office purposes provided that such use, storage and disposal does not
damage any part of the Premises, Building or Project and is performed in a safe
manner and in accordance with all Laws. Tenant shall comply with all Laws
pertaining to and governing the use of such materials by Tenant and shall remain
solely liable for the costs of abatement and removal. No burning candle or other
open flame shall be ignited or kept by Tenant in or about the Premises, Building
or Project.

 

12.     Tenant shall not, without Landlord’s prior consent, use any method of
heating or air conditioning other than that supplied by Landlord.

 

13.     Tenant shall not use or keep any foul or noxious gas or substance in or
on the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

 

14.     Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals (other than service animals), birds, aquariums, or,
except in areas designated by Landlord, bicycles or other vehicles.

 

15.     No cooking shall be done in the Premises, nor shall the Premises be used
for lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all Laws.

 

16.     The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics or tobacco, or as a medical office, a
barber or manicure shop, or an employment bureau, without Landlord’s prior
consent. Tenant shall not engage or pay any employees in the Premises except
those actually working for Tenant in the Premises, nor advertise for laborers
giving an address at the Premises.

 

17.     Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

 

18.     Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

 

19.     Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.

 

20.     Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord’s recycling program, if any.

 

 

--------------------------------------------------------------------------------

 

 

21.     Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

22.     Any persons employed by Tenant to do janitorial work shall be subject to
Landlord’s prior consent and, while in the Building and outside of the Premises,
shall be subject to the control and direction of the Building manager (but not
as an agent or employee of such manager or Landlord), and Tenant shall be
responsible for all acts of such persons.

 

23.     No awning or other projection shall be attached to the outside walls of
the Building without Landlord’s prior consent. Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent. Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.

 

24.     Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

 

25.     Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

 

26.     Smoking of cigarettes, pipes, cigars or any other substance is
prohibited at all times within the interior portions of the Building and Project
(including, without limitation, the Premises) and in any exterior portions of
the Project other than areas, if any, designated by Landlord for smoking. Tenant
must comply with the Florida Clean Indoor Air Act (Florida Statutes, Chapter
386, Part II, and any Florida Administrative Code rules promulgated with respect
thereto) and with any local “No-Smoking” ordinance that is not superseded by
such law.

 

27.     Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Law.

 

28.     All office equipment of an electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.

 

29.     Tenant shall not use any hand trucks except those equipped with rubber
tires and rubber side guards.

 

30.     No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without Landlord’s prior consent.

 

31.     Without Landlord’s prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.

 

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof. Landlord may waive
any of these Rules and Regulations for the benefit of any tenant, but no such
waiver shall be construed as a waiver of such Rule and Regulation in favor of
any other tenant nor prevent Landlord from thereafter enforcing such Rule and
Regulation against any tenant.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

CELEBRATION OFFICE CENTER II

1170 CELEBRATION BOULEVARD

CELEBRATION, FLORIDA

 

ADDITIONAL PROVISIONS

 

 

1.     Right of First Offer.

 

 

1.1.

Grant of Option; Conditions.

 

 

A.

Subject to the terms of this Section 1, Tenant shall have a right of first offer
(“Right of First Offer”) with respect to the following suite (and with respect
to each portion of such suite) (such suite or portion thereof, a “Potential
Offering Space”): the 1,418 rentable square feet known as Suite 101 on the first
floor of the Building shown on the demising plan attached to the Lease as
Exhibit F. Tenant’s Right of First Offer shall be exercised as follows: At any
time after Landlord has determined that a Potential Offering Space has become
Available (defined below), but before leasing such Potential Offering Space to a
third party, Landlord, subject to the terms of this Section 1, shall provide
Tenant with a written notice (for purposes of this Section 1, an “Advice”)
advising Tenant of the material terms on which Landlord is prepared to lease
such Potential Offering Space (sometimes referred to herein as an “Offering
Space”) to Tenant, which terms shall be consistent with Section 1.2 below. For
purposes hereof, a Potential Offering Space shall be deemed to become
“Available” as follows: (i) if such Potential Offering Space is not leased to a
third party as of the date of mutual execution and delivery of this Lease, such
Potential Offering Space shall be deemed to become Available when Landlord has
located a prospective tenant that may be interested in leasing such Potential
Offering Space; and (ii) if such Potential Offering Space is leased to a third
party as of, the date of mutual execution and delivery of this Lease, such
Potential Offering Space shall be deemed to become Available when Landlord has
determined that such third-party tenant, and any occupant of such Potential
Offering Space claiming under such third-party tenant, will not extend or renew
the term of its lease, or enter into a new lease, for such Potential Offering
Space. Upon receiving an Advice, Tenant may lease the Offering Space, in its
entirety only, under the terms set forth in the Advice, by delivering to
Landlord a written notice of exercise (for purposes of this Section 1, a “Notice
of Exercise”) within five (5) days after receiving the Advice.

 

 

B.

If Tenant receives an Advice but does not deliver a Notice of Exercise within
the period of time required under Section 1.1.A above, Landlord may lease the
Offering Space to any party on any terms determined by Landlord in its sole and
absolute discretion.

 

 

C.

Notwithstanding any contrary provision hereof, (i) Landlord shall not be
required to provide Tenant with an Advice if any of the following conditions
exists when Landlord would otherwise deliver the Advice; and (ii) if Tenant
receives an Advice from Landlord, Tenant shall not be entitled to lease the
Offering Space based on such Advice if any of the following conditions exists:

 

 

(1)

a Default exists;

 

 

(2)

all or any portion of the Premises is sublet);

 

 

(3)

the Lease has been assigned; or

 

 

(4)

Tenant is not occupying the Premises.

 

If, by operation of the preceding sentence, Landlord is not required to provide
Tenant with an Advice, or Tenant, after receiving an Advice, is not entitled to
lease the Offering Space based on such Advice, then Landlord may lease the
Offering Space to any party on any terms determined by Landlord in its sole and
absolute discretion.

 

 

1.2.

Terms for Offering Space.

 

 

A.

The term for the Offering Space shall be coterminous with the term for the
balance of the Premises.

 

 

--------------------------------------------------------------------------------

 

 

 

B.

The term for the Offering Space shall commence on the commencement date stated
in the Advice and thereupon the Offering Space shall be considered a part of the
Premises subject to the provisions of the Lease; provided, however, that the
provisions of the Advice shall prevail to the extent they conflict with the
provisions of the Lease.

 

 

C.

Tenant shall pay Monthly Rent for the Offering Space in accordance with the
provisions of the Advice. The Advice shall reflect the Prevailing Market
(defined in Section 1.5 below) rate for the Offering Space as determined in
Landlord’s reasonable judgment.

 

 

D.

Except as may be otherwise provided in the Advice, (i) the Offering Space
(including improvements and personalty, if any) shall be accepted by Tenant in
its configuration and condition existing on the earlier of the date Tenant takes
possession of the Offering Space or the commencement date for the Offering
Space; and (ii) if Landlord is delayed in delivering possession of the Offering
Space by any holdover or unlawful possession of the Offering Space by any party,
Landlord shall use reasonable efforts to obtain possession of the Offering Space
and any obligation of Landlord to tender possession of, permit entry to, or
perform alterations to the Offering Space shall be deferred until after Landlord
has obtained possession of the Offering Space.

 

 

1.3.

Termination of Right of First Offer.

 

 

A.

Notwithstanding any contrary provision hereof, Landlord shall not be required to
provide Tenant with an Advice, and Tenant shall not be entitled to exercise its
Right of First Offer, after September 30, 2016.

 

B.

Notwithstanding any contrary provision hereof, Landlord shall not be required to
provide Tenant with an Advice, and Tenant shall not be entitled to exercise its
Right of First Offer, with respect to any Potential Offering Space after the
date, if any, on which Landlord becomes entitled to lease such Potential
Offering Space to a third party under Section 1.1.B or 1.1.C above.

 

 

1.4.

Offering Amendment. If Tenant validly exercises its Right of First Offer,
Landlord, within a reasonable period of time thereafter, shall prepare and
deliver to Tenant an amendment (the “Offering Amendment”) adding the Offering
Space to the Premises on the terms set forth in the Advice and reflecting the
changes in the Base Rent, the rentable square footage of the Premises, Tenant’s
Share, and other appropriate terms in accordance with this Section 1. Tenant
shall execute and return the Offering Amendment to Landlord within 15 days after
receiving it, but an otherwise valid exercise of the Right of First Offer shall
be fully effective whether or not the Offering Amendment is executed.

 

 

1.5.

Definition of Prevailing Market. For purposes of this Section 1, “Prevailing
Market” means the arms-length, fair-market, annual rental rate per rentable
square foot, under renewal and expansion leases and amendments entered into on
or about the date on which the Prevailing Market is being determined hereunder,
for space comparable to the Offering Space in the Building and office buildings
comparable to the Building in the Celebration, Florida area. The determination
of Prevailing Market shall take into account (i) any material economic
differences between the terms of the Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions,
and the manner, if any, in which the landlord under any such lease is reimbursed
for operating expenses and taxes; and (ii) any material differences in
configuration or condition between the Offering Space and any comparison space.

 

 

1.6.

Subordination. Notwithstanding any contrary provision hereof, Tenant’s Right of
First Offer shall be subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Project existing on the date
hereof. In addition, if Landlord, as permitted under Section 1.1.B or 1.1.C
above, leases any Potential Offering Space to a third party on terms including a
right of first offer, right of first refusal, expansion option or other
expansion right with respect to any other Potential Offering Space (and if, in
the case of any such lease permitted under Section 1.1.B above, such expansion
right was disclosed in the Advice received by Tenant), then Tenant’s Right of
First Offer with respect to such other Potential Offering Space shall be subject
and subordinate to such expansion right in favor of such third party.

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F

 

CELEBRATION OFFICE CENTER II

1170 CELEBRATION BOULEVARD

CELEBRATION, FLORIDA

 

POTENTIAL OFFERING SPACE

 

 

 

 